EXHIBIT 10.1
Execution Version







PURCHASE AND ASSUMPTION AGREEMENT
dated as of
May 13, 2013
between
FIRST BANK
and
UNION BANK, N.A.



A/75499905.9

--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
 
 
 
Page


 
 
 
 
 
ARTICLE 1
 
CERTAIN DEFINITIONS
1


 
1.1
 
Certain Definitions
1


 
1.2
 
Accounting Terms
8


ARTICLE 2
 
THE P&A TRANSACTION
9


 
2.1
 
Purchase and Sale of Purchased Assets
9


 
2.2
 
Assumption of Liabilities
9


 
2.3
 
Purchase Price
10


 
2.4
 
Sale and Transfer of Servicing
11


ARTICLE 3
 
CLOSING PROCEDURES; ADJUSTMENTS
11


 
3.1
 
Closing
11


 
3.2
 
Payment at Closing
11


 
3.3
 
Adjustment of Purchase Price
11


 
3.4
 
Proration; Other Closing Date Adjustments
12


 
3.5
 
Seller Deliveries
12


 
3.6
 
Purchaser Deliveries
13


 
3.7
 
Delivery of the Loan Documents
13


 
3.8
 
Collateral Assignments and Filing
13


 
3.9
 
Allocation of Purchase Price
13


ARTICLE 4
 
TRANSITIONAL MATTERS
14


 
4.1
 
Transitional Arrangements
14


 
4.2
 
Customers
15


 
4.3
 
Direct Credits
17


 
4.4
 
Direct Debits
17


 
4.5
 
Access to Records
18


 
4.6
 
Interest Reporting and Withholding
18


 
4.7
 
ATM Cards, Debit Cards and POS Cards
19


 
4.8
 
Data Processing Conversion and Handling of Certain Items
19


 
4.9
 
Expenses Relating to Transitional Matters
21




A/75499905.9
-i-
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
 
Page


 
 
 
 
 
ARTICLE 5
 
REPRESENTATIONS AND WARRANTIES OF SELLER
21


 
5.1
 
Corporate Organization and Authority
21


 
5.2
 
No Conflicts
21


 
5.3
 
Approvals and Consents
22


 
5.4
 
Litigation and Undisclosed Liabilities
22


 
5.5
 
Absence of Certain Changes
22


 
5.6
 
Regulatory Matters
22


 
5.7
 
Compliance with Laws
23


 
5.8
 
Purchased Loans
23


 
5.9
 
Records
24


 
5.10
 
Title to Purchased Assets
24


 
5.11
 
Personal Property
24


 
5.12
 
Deposits
24


 
5.13
 
Assumed Contracts
25


 
5.14
 
Unit Employees; Labor Matters
25


 
5.15
 
Insurance Coverage
26


 
5.16
 
Bulk Sales Laws
26


 
5.17
 
Brokers' Fees
26


 
5.18
 
Available Funds
27


ARTICLE 6
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
27


 
6.1
 
Corporate Organization and Authority
27


 
6.2
 
No Conflicts
27


 
6.3
 
Approvals and Consents
27


 
6.4
 
Regulatory Matters
27


 
6.5
 
Litigation and Undisclosed Liabilities
28


 
6.6
 
Funds to be Available
28


 
6.7
 
Brokers' Fees
28


ARTICLE 7
 
COVENANTS OF THE PARTIES
29


 
7.1
 
Activity in the Ordinary Course
29




A/75499905.9
-ii-
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
 
Page


 
 
 
 
 
 
7.2
 
Access and Confidentiality
30


 
7.3
 
Regulatory Approval
31


 
7.4
 
Consents
32


 
7.5
 
Efforts to Consummate; Further Assurances
32


 
7.6
 
Notices
32


 
7.7
 
Non-Competition; Non-Solicitation
33


 
7.8
 
Exclusive Dealing
34


ARTICLE 8
 
TAXES AND EMPLOYEE MATTERS
34


 
8.1
 
Tax Representations
34


 
8.2
 
Proration of Taxes
34


 
8.3
 
Sales and Transfer Taxes
35


 
8.4
 
Payment of Amount Due under Article 8
35


 
8.5
 
Assistance and Cooperation
35


 
8.6
 
Employee Matters
35


ARTICLE 9
 
CONDITIONS TO CLOSING
38


 
9.1
 
Conditions to Obligations of Purchaser
38


 
9.2
 
Conditions to Obligations of Seller
39


ARTICLE 10
 
TERMINATION
40


 
10.1
 
Termination
40


 
10.2
 
Effect of Termination
41


 
10.3
 
Certain Expenses
41


ARTICLE 11
 
INDEMNIFICATION
42


 
11.1
 
Indemnification
42


 
11.2
 
Exclusivity
46


 
11.3
 
Limitations on Indemnity
46


ARTICLE 12
 
MISCELLANEOUS
46


 
12.1
 
Survival
46


 
12.2
 
Assignment
47


 
12.3
 
Binding Effect
47




A/75499905.9
-iii-
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

 
 
 
 
Page


 
 
 
 
 
 
12.4
 
Public Notice
47


 
12.5
 
Notices
47


 
12.6
 
Expenses
49


 
12.7
 
Governing Law; Consent to Jurisdiction
49


 
12.8
 
Waiver of Jury Trial
49


 
12.9
 
Entire Agreement; Amendment
51


 
12.10
 
Third-Party Beneficiaries
51


 
12.11
 
Counterparts
52


 
12.12
 
Headings
52


 
12.13
 
Severability
52


 
12.14
 
Interpretation
52


 
12.15
 
Specific Performance
53






A/75499905.9
-iv-
 

--------------------------------------------------------------------------------



List of Exhibits
Exhibit 1.1(a)
Assumed Contracts
Exhibit 1.1(b)
Deposits
Exhibit 1.1(c)
Personal Property
Exhibit 1.1(d)
Purchased Loans
Exhibit 3.5(a)
Form of Bill of Sale
Exhibit 3.5(b)
Form of Assignment and Assumption Agreement
Exhibit 3.5(c)
Form of Assignment of Assumed Contracts and Assumption Agreement
Exhibit 4.1(b)
Conversion Data
Exhibit 4.1(f)
Transferred PO Boxes
Exhibit 4.5
Schedule of Fees for Access to Records
Exhibit 4.6(d)
CDARS CDs








A/75499905.9
-v-
 

--------------------------------------------------------------------------------




This PURCHASE AND ASSUMPTION AGREEMENT, dated as of May 13, 2013 (this
“Agreement”), between First Bank, a Missouri state chartered bank with its
principal office located in Creve Coeur, Missouri (“Seller”), and Union Bank,
N.A., a national banking association, organized under the laws of the United
States, with its principal office located in San Francisco, California
(“Purchaser”).
RECITALS
WHEREAS, Seller desires to sell the Purchased Assets and transfer the Assumed
Liabilities to Purchaser, and Purchaser desires to purchase the Purchased Assets
and assume the Assumed Liabilities from Seller, all on the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the premises and the mutual promises and
obligations set forth herein, the parties agree as follows:
ARTICLE 1
CERTAIN DEFINITIONS
1.1Certain Definitions. The terms set forth below are used in this Agreement
with the following meanings:
“Accepting Employee” has the meaning set forth in Section 8.6(e).
“Accrued Interest” means, as of any date, (a) with respect to a Deposit,
interest which is accrued on such Deposit to but excluding such date and not yet
posted to the relevant deposit account and (b) with respect to a Purchased Loan,
interest which is accrued on such Purchased Loan or such security to but
excluding such date and not yet paid.
“ACH” has the meaning set forth in Section 4.3.
“ACH Direct Deposit Cut-Off Date” has the meaning set forth in Section 4.3.
“Adjusted Payment Amount” means (x) the aggregate balance (including Accrued
Interest) of the Deposits, minus (y) the Purchase Price plus (z) the Assumed
Vacation Accrual, each as set forth on the Final Closing Statement.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
“Agreement” means this Purchase and Assumption Agreement, including all
schedules, exhibits and addenda, each as amended from time to time in accordance
with Section 12.9(b).
“Assignment and Assumption Agreement” has the meaning set forth in Section
3.5(b).
“Assumed Contract Assignments” has the meaning set forth in Section 3.5(c).
“Assumed Contracts” means each of the contracts set forth on Exhibit 1.1(a),
provided however, that Purchaser may, on or prior to the date that is sixty (60)
calendar days following the

A/75499905.9
1
 

--------------------------------------------------------------------------------




date of this Agreement and upon written notice to Seller, elect to remove any of
such contracts from Exhibit 1.1(a), and such contracts shall no longer be
Assumed Contracts. Exhibit 1.1(a) shall be updated, as mutually agreed to by
Seller and Purchaser, as of the date that is five (5) Business Days prior to the
Closing Date (and delivered to Purchaser on or before the Closing Date).
“Assumed Liabilities” has the meaning set forth in Section 2.2(a).
“Assumed Vacation Days” has the meaning set forth in Section 8.6(g).
“Assumed Vacation Accrual” has the meaning set forth in Section 8.6(g).
“Benefit Plan” means each employee benefit plan, program or other arrangement
that is sponsored or maintained by Seller or any of its Affiliates or to which
Seller or any of its Affiliates contributes or is obligated to contribute,
including any employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, any employee pension benefit plan within the meaning of Section 3(2)
of ERISA (whether or not such plan is subject to ERISA) and any cash bonus, cash
incentive, cash compensation, severance, deferred compensation, vacation,
employment, consulting, retention, change of control or fringe benefit plan,
agreement, program or policy, in all cases, in which any of the Unit Employees
or their dependents participate or have any right to benefits.
“Business Day” means a day on which banks are generally open for business in
California and which is not a Saturday or Sunday nor a federal holiday.
“Cap” has the meaning set forth in Section 11.3.
“CDs” means certificates of deposit.
“CDARS CDs” has the meaning set forth in Section 4.6(d).
“Closing” and “Closing Date” refer to the closing of the P&A Transaction, which
is to be held on such date as provided in Article 3 and which shall be deemed to
be effective at 5:00 p.m., San Francisco time on such date.
“Code” means the Internal Revenue Code of 1986, as amended.
“Controlling Party” has the meaning set forth in Section 11.1(f).
“CRA” has the meaning set forth in Section 5.6(d).
“Deductible” has the meaning set forth in Section 11.1(e)(i).
“Deposits” means all deposit liabilities with respect to deposit accounts that
are held by Seller or any of its subsidiaries that constitute “deposits” for
purposes of the Federal Deposit Insurance Act, 12 U.S.C. § 1813, and that are
related to the Transferred Activities, including Accrued Interest, including but
not limited to those that are categorized as demand deposit accounts, savings
accounts, money market accounts, certificates of deposit, but excluding any

A/75499905.9
2
 

--------------------------------------------------------------------------------




CDARS CDs and any deposits in any Inactive Accounts, closed accounts and
accounts where the account customer is either in the process of moving the
account to another depository institution or has informed Seller that it intends
to do so. Exhibit 1.1(b) contains a list of the Deposits related to the
Transferred Activities and the amounts of such Deposits, and the date of the
most recent customer-generated deposit, withdraw or customer contact with
respect to each account, in each case as of May 7, 2013, and such list shall be
updated as of the date that is three (3) Business Days prior to the Closing Date
(and delivered to Purchaser on or before the Closing Date).
“Direct Claim” has the meaning set forth in Section 11.1(d).
“Draft Allocation Statement” has the meaning set forth in Section 3.9(a).
“Draft Closing Statement” means a draft closing statement, prepared by Seller in
a form mutually agreed to by the parties, on or about the close of business on
the third (3rd) Business Day preceding the Closing Date setting forth Seller's
reasonable estimated calculation of both the Purchase Price, the Estimated
Payment Amount.
“Encumbrances” means all mortgages, claims, charges, liens, encumbrances,
easements, limitations, restrictions, commitments and security interests,
ordinances, restrictions, requirements, resolutions, laws or orders of any
Regulatory Authority now or hereafter acquiring jurisdiction over the Purchased
Assets, and all amendments or additions thereto in force as of the date of this
Agreement or in force as of the Closing Date, except for statutory liens
securing Taxes or other payments not yet due, liens incurred in the ordinary
course of business, including liens in favor of mechanics or materialmen, and
any such matters as do not materially and adversely affect the current use of
the properties or assets subject thereto or affected thereby or which otherwise
do not materially impair the business operations at such properties and except
for obligations pursuant to applicable escheat and unclaimed property laws.
“End Date” has the meaning set forth in Section 10.1(e).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules, regulations and class exemptions of the U.S. Department of Labor
thereunder.
“Estimated Payment Amount” means (x) the aggregate balance (including Accrued
Interest) of the Deposits as of the Closing Date, minus (y) the Estimated
Purchase Price, plus (z) the Assumed Vacation Accrual.
“Estimated Purchase Price” means the estimated Purchase Price as set forth on
the Draft Closing Statement.
“Excluded Assets” has the meaning set forth in Section 2.1(b).
“Excluded Liabilities” has the meaning set forth in Section 2.2(b).
“Excluded Taxes” means (i) any Taxes of Seller or any of its Affiliates for, or
applicable to, any period, (ii) any Taxes of, or relating to, the Purchased
Assets, the Assumed Liabilities or

A/75499905.9
3
 

--------------------------------------------------------------------------------




the Transferred Activities for, or applicable to, the Pre-Closing Tax Period,
and (iii) any Transfer Taxes for which Seller is responsible pursuant to Section
8.3.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” on any day means the per annum rate of interest (rounded
upward to the nearest 1/100 of 1%) which is the weighted average of the rates on
overnight federal funds transactions arranged on such day or, if such day is not
a Business Day, the previous Business Day, by federal funds brokers computed and
released by the Federal Reserve Bank of New York (or any successor) in
substantially the same manner as such Federal Reserve Bank currently computes
and releases the weighted average it refers to as the “Federal Funds Effective
Rate” at the date of this Agreement.
“Final Allocation Statement” has the meaning set forth in Section 3.9(a).
“Final Closing Statement” means a final closing statement, prepared by Seller in
the form and in accordance with the accounting policies used in preparing the
Draft Closing Statement, on or before the twentieth (20th) calendar day
following the Closing Date, setting forth both the Purchase Price and the
Adjusted Payment Amount.
“Identified Employees” has the meaning set forth in Section 8.6(c)
“Inactive Account” means a deposit account with respect to which (1) no
customer-generated deposit or withdrawal activity has occurred and (2) Seller's
records indicate that no customer contact with respect to the account has
occurred, in each case, during the preceding 24 months.
“Indemnified Person” has the meaning set forth in Section 11.1(c)(i).
“Indemnifying Person” has the meaning set forth in Section 11.1(c)(i).
“Information” has the meaning set forth in Section 7.2(b).
“IRS” means the Internal Revenue Service.
“Item” means (a) checks, drafts, negotiable orders of withdrawal and items of a
like kind which are drawn on or deposited and credited to the Deposit accounts,
and (b) payments, advances, disbursements, fees, reimbursements and items of a
like kind that are debited or credited to the Purchased Loans.
“Knowledge of the Seller,” “Seller's Knowledge,” “Known to the Seller,” or other
like words means, as to a particular fact or other matter, information actually
known to Seller's senior officer, officers or managers of Seller actively
engaged in the Transferred Activities or such information that a prudent person
could be expected to discover after due inquiry appropriate under the
circumstances. “Knowledge of Purchaser,” “Purchaser's Knowledge,” “Known to
Purchaser,” or other like words means, as to a particular fact or other matter,
information actually known to Purchaser's senior officer, local officers or
managers of a branch office or such

A/75499905.9
4
 

--------------------------------------------------------------------------------




information that a prudent person could be expected to discover after due
inquiry appropriate under the circumstances.
“Leave Recipients” has the meaning set forth in Section 8.6(d)
“Loan Documents” means the Purchased Loan files and all documents included in
Seller's file or imaging system with respect to a Purchased Loan, including Loan
applications, notes, security agreements, deeds of trust, mortgages, Loan
agreement, collectors notes, appraisals, credit reports, disclosures, titles to
collateral (titles to cars, boats, etc.), all verifications (including
employment verification, deposit verification, etc.), Loan agreements including
building and Loan agreements, guarantees, pledge agreements, financing
statements, intercreditor agreements, participation agreements, security and
collateral agreements, sureties and insurance policies (including title
insurance policies) and all written modifications, waivers and consents relating
to any of the foregoing.
“Loans” mean all loans, advances or other extensions of credit as well as
legally binding commitments and obligations to extend credit (including any
unfunded or partially funded revolving loans, lines of credit or overdraft lines
of credit).
“Loss” means all actions, costs, damages, disbursements, obligations, penalties,
liabilities, losses, expenses, assessments, judgments, settlements or
deficiencies (including any interest, penalties, investigation, legal and other
reasonable out-of-pocket costs and expenses incurred in the investigation,
collection, prosecution and defense of any action, suit, proceeding or claim and
amounts paid in settlement).
“Loss Threshold” has the meaning set forth in Section 11.3.
“Material Adverse Effect” means, any circumstance, change in, or effect that,
individually or in the aggregate with all other circumstances (a) with respect
to Seller, will have a material adverse effect on (i) the Transferred Activities
or (ii) the ability of Seller to timely perform any of its financial or other
obligations under this Agreement or to timely consummate the P&A Transaction as
contemplated by this Agreement and (b) with respect to Purchaser, will have a
material adverse effect on the ability of Purchaser to consummate the P&A
Transaction as contemplated by this Agreement.
“Net Book Value” means the carrying value of each of the Purchased Assets as
reflected on the books of Seller in accordance with GAAP and consistent with the
accounting policies and practices of Seller in effect as of the date of this
Agreement. The components used in calculating the Net Book Value of the Purchase
Assets in accordance with the preceding sentence are set forth in Section 1.1(b)
of the Seller Disclosure Schedule.
“Non-Controlling Party” has the meaning set forth in Section 11.1(f).
“Obligor” has the meaning set forth in Section 5.8(a).
“Order” has the meaning set forth in Section 9.1(b).

A/75499905.9
5
 

--------------------------------------------------------------------------------




“P&A Transaction” means the transfer of the Transferred Activities, including
the purchase and sale of Purchased Assets and the assumption of Assumed
Liabilities described in Sections 2.1 and 2.2.
“Past-Due” means any Loan with respect to which any principal or interest due on
such Loan is due and unpaid for sixty (60) calendar days or more.
“Person” means any individual, corporation, company, partnership (limited or
general), limited liability company, joint venture, association, trust or other
business entity.
“Personal Property” means all furniture, fixtures, equipment and other tangible
personal property listed on Exhibit 1.1(c), provided, however, that on or prior
to the date that is sixty (60) calendar days following the date of this
Agreement and upon written notice to Seller, Purchaser may elect to remove any
of such items of person property from Exhibit 1.1(c), and such items of personal
property shall no longer be Personal Property. Exhibit 1.1(c) shall be updated
by Seller as of the date that is on or about three (3) Business Days prior to
the Closing Date (and delivered to Purchaser on or before the Closing Date).
“POS” has the meaning set forth in Section 4.7.
“Pre-Closing Tax Period” means a Taxable period or portion thereof that ends on
or prior to the Closing Date; if a Taxable period begins on or prior to the
Closing Date and ends after the Closing Date, then the portion of the Taxable
period that ends on and includes the Closing Date shall constitute the
Pre-Closing Tax Period.
“Property Taxes” means real, personal and intangible ad valorem property Taxes.
“Purchase Price” has the meaning set forth in Section 2.3.
“Purchased Assets” has the meaning set forth in Section 2.1(a).
“Purchased Loans” means the Loans that are listed on Exhibit 1.1(d), including
all overdrafts with respect thereto, provided, however, that the Purchased Loans
shall not include any Loan that, as of the Closing Date, is (i) subject to a
pending legal proceeding related to a Obligor's inability or refusal to pay such
loan; (ii) with respect to which proceedings are pending against any Obligor or
Obligors of such Loan under Title 11 of the United States Code; (iii) has been
classified by Seller or any state or federal regulatory authority as
“substandard,” “doubtful” or “loss,” or which would be so classified by Seller
based on Seller's customary practices or (iv) Past-Due; provided further, that
Purchaser may, on or prior to the date that is sixty (60) calendar days
following the date that Seller provides or makes available to Purchaser the Loan
Documents and records as provided in Section 4.1(a), and upon written notice to
Seller, elect to remove any of such Loans from Exhibit 1.1(d), and such Loans
shall no longer be Purchased Loans. Exhibit 1.1(d) contains a list of the
Purchased Loans and the unpaid principal balance on each such Purchased Loan as
of a date not earlier than five (5) calendar days prior to the date of this
Agreement and shall be updated as of the date that is three (3) Business Days
prior to the Closing Date (and delivered to Purchaser on or before the Closing
Date).
“Purchaser Taxes” has the meaning set forth in Section 11.1(f).

A/75499905.9
6
 

--------------------------------------------------------------------------------




“Records” means (a) as to the Purchased Loans, the Loan Documents and (b) as to
other Purchased Assets and Assumed Liabilities, all records and original
documents, or where reasonable and appropriate copies thereof, that relate
directly thereto, or are in Seller's possession or control and pertain to and
are necessary for the conduct of the Transferred Activities following the
Closing; provided, however, that Records shall not include (i) general books of
account and books of original entry that comprise Seller's permanent tax
records, (ii) the books and records that Seller is required to retain pursuant
to any applicable law or order and the books and records to the extent related
to the assets of Seller other than the Purchased Assets or the Excluded
Liabilities, provided that, with respect to any books and records covered by
this subclause (ii), Purchaser shall be permitted to reasonably request copies
of portions of such books and records to the extent information set forth
therein relates to the Purchased Assets or the Assumed Liabilities and is
reasonably necessary in connection with Purchaser's operation or administration
of its business relating thereto; and provided, further, that Seller and its
Affiliates shall have the right to retain a copy of all such records and
documents regarding the Purchased Assets and Assumed Liabilities to the extent
necessary to comply with applicable law or regulation or tax or accounting
requirements, and such records and other documents shall continue to be subject
to the confidentiality provisions of this Agreement.
“Regulatory Approval” means the approval of the United States Office of the
Comptroller of the Currency with respect to Purchaser's assumption of the
Deposits.
“Regulatory Authority” means any federal or state banking, other regulatory,
self-regulatory or enforcement authority or any court, administrative agency or
commission or other governmental authority or instrumentality.
“Restricted Entities” has the meaning set forth in Section 7.7(a).
“Returned Items” has the meaning set forth in Section 4.8(c).
“Seller Disclosure Schedule” means the disclosure schedule of Seller delivered
to Purchaser in connection with the execution and delivery of this Agreement.
“Seller Taxes” has the meaning set forth in Section 11.1(f).
“Straddle Period” means any Taxable period beginning on or prior to and ending
after the Closing Date.
“Survival Period” has the meaning set forth in Section 12.1(a).
“Tax Claim” has the meaning set forth in Section 11.1(f).
“Tax Returns” means any report, return, declaration, statement, claim for
refund, information return or statement relating to Taxes or other information
or document required to be supplied to a taxing authority in connection with
Taxes, including any schedule or attachment thereto, and including any amendment
thereof.
“Taxes” means all taxes, including income, gross receipts, excise, real and
personal and intangible property, sales, use, transfer (including transfer gains
taxes), withholding, license,

A/75499905.9
7
 

--------------------------------------------------------------------------------




payroll, recording, ad valorem and franchise taxes, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
whether disputed or not and including any obligation to indemnify or otherwise
assume or succeed to the tax liability of another Person, imposed by the United
States, or any state, local or foreign government or subdivision or agency
thereof and such term shall include any interest, penalties or additions to tax
attributable to such assessments. The term “Taxable” shall have a correlative
meaning.
“Third-Party Claim” has the meaning set forth in Section 11.1(c)(i).
“Third-Party Reimbursement” has the meaning set forth in Section 11.1(e)(ii).
“Transaction Account” means any customer account within the Transferred
Activities in respect of which deposits therein are withdrawable in practice
upon demand or upon which third-party drafts may be drawn by the depositor,
including checking accounts, negotiable order of withdrawal accounts and money
market deposit accounts.
“Transfer Date” means (i) with respect to Unit Employees who are not Leave
Recipients as of the Closing Date and who accept Purchaser's offer of
employment, the Closing Date, and (ii) with respect to Unit Employees who are
Leave Recipients as of the Closing Date and who accept Purchaser's offer of
employment, the date of active commencement of a Unit Employee's employment with
Purchaser or one of its Affiliates, as applicable.
“Transfer Taxes” has the meaning set forth in Section 8.3.
“Transferred Activities” means the business, as conducted by the Association
Bank Services unit of Seller as of the date hereof, represented by the Purchased
Assets and the Assumed Liabilities, and which consists of providing deposit,
and/or lending and related banking and financial services to community
associations, condominium associations, home owners associations and the
managers of such associations.
“Transferred PO Boxes” has the meaning set forth in Section 4.1(f).
“Unit Employees” means the employees of Seller or its Affiliates whose primary
responsibility is to support or manage the Transferred Activities.
“WARN” has the meaning set forth in Section 8.6(k).
“Welfare Benefits” shall mean the types of benefits described in Section 3(1) of
ERISA (whether or not covered by ERISA).
1.2Accounting Terms. All accounting terms not otherwise defined herein shall
have the respective meanings assigned to them in accordance with consistently
applied generally accepted accounting principles as in effect from time to time
in the United States of America.

A/75499905.9
8
 

--------------------------------------------------------------------------------




ARTICLE 2
THE P&A TRANSACTION
2.1Purchase and Sale of Purchased Assets. (a) Subject to the terms and
conditions set forth in this Agreement, at the Closing, Seller shall grant,
sell, convey, assign, transfer and deliver to Purchaser, and Purchaser shall
purchase and accept from Seller, all of Seller's right, title and interest, as
of the Closing Date, in and to the following (collectively, the “Purchased
Assets”):
(i)
the Assumed Contracts;

(ii)
the Purchased Loans, plus Accrued Interest with respect to such Purchased Loans,
as well as the collateral for the Purchased Loans, the Loan Documents and, to
the extent owned, the servicing rights related thereto pursuant to Section 2.4;

(iii)
the Personal Property;

(iv)
the Records; and

(v)
the Transferred PO Boxes.

(b)Purchaser understands and agrees that it is purchasing only the Purchased
Assets specified in this Agreement, and Purchaser has no interest in or right to
any other assets, properties or interests of Seller or any of its Affiliates
(including any business relationship that Seller or its Affiliates may have with
any customer of the Transferred Activities or otherwise of Seller or its
Affiliates) (all assets, properties or interests, other than the Purchased
Assets, the “Excluded Assets”).
2.2Assumption of Liabilities. (a) Subject to the terms and conditions set forth
in this Agreement, at the Closing, Purchaser shall assume, pay, perform and
discharge as and when required as of or after the Closing, all duties,
responsibilities, obligations or liabilities of Seller (of any kind, whether
accrued, contingent or otherwise), other than the Excluded Liabilities, to be
discharged, performed, satisfied or paid with respect to the period on or after
the Closing Date relating to the Transferred Activities, including the following
(collectively, the “Assumed Liabilities”):
(i)
the Deposits;

(ii)
duties, responsibilities, obligations and liabilities of Seller associated with
the Purchased Assets, including the Purchased Loans (including the servicing of
the Purchased Loans pursuant to Section 2.4), the Assumed Contracts, the
Personal Property, and the Records;

(iii)
all liabilities for (A) Taxes of, or relating to, the Purchased Assets, the
Assumed Liabilities or the Transferred Activities (other than Excluded


A/75499905.9
9
 

--------------------------------------------------------------------------------




Taxes) and (B) Purchaser's share of Transfer Taxes in accordance with Section
8.3; and
(iv)
liabilities relating to the operation or condition of the Purchased Assets,
items (i), (ii) and (iii) of the Assumed Liabilities or the Transferred
Activities on or after the Closing.

(b)Notwithstanding anything to the contrary in this Agreement, Purchaser shall
not, pursuant to or as a result of this Agreement, assume or be bound by any
duties, responsibilities, obligations or liabilities, of any kind or nature,
known, unknown, contingent or otherwise, of Seller or any of its Affiliates,
other than the Assumed Liabilities or as otherwise assumed hereunder, including
but not limited to the following (the “Excluded Liabilities”):
(i)
any liability to the extent arising from or related to any breach of, default
under, failure to perform, torts related to the performance of, violations of
law, infringements or indemnities under, guaranties pursuant to and overcharges,
underpayments or penalties on the part of Seller or any of its Affiliates
arising prior to the Closing Date under, any Assumed Contract or other contract,
agreement, arrangement or understanding to which Seller or any of its Affiliates
are party prior to the Closing Date;

(ii)
any liability (other than the Assumed Liabilities described in Section 2.2(a))
to the extent arising from or related to the operation or condition of the
Purchased Assets, the Assumed Liabilities or the Transferred Activities prior to
the Closing Date;

(iii)
any liability with respect to or related to any Benefit Plan of Seller or any of
Seller's Affiliates or relating to or arising from the employment of any person
by Seller or any of Seller's Affiliates, including but not limited to any
Accepting Employee;

(iv)
all liabilities for Excluded Taxes; and

(v)
any liability to the extent relating to an Excluded Asset, whether arising prior
to or after the Closing Date.

2.3Purchase Price. The purchase price (“Purchase Price”) shall be the sum of the
following U.S. dollar amounts, without duplication:
(a)an amount equal to ten percent (10%) of the average daily closing balance of
the Deposits that are properly characterized by Seller as demand deposits,
savings accounts and money market accounts for the thirty (30) calendar day
period ending on the third (3rd) Business Day prior to the Closing Date, but
excluding for purposes of such calculation (i) all Accrued Interest on the
Deposits and (ii) without limitation all other Deposits;
(b)the aggregate Net Book Value of all the Purchased Assets; and
(c)Accrued Interest with respect to the Purchased Loans.

A/75499905.9
10
 

--------------------------------------------------------------------------------




2.4Sale and Transfer of Servicing. To the extent applicable, the Purchased Loans
shall be sold on a servicing-released basis and any related escrow deposits
shall be transferred to Purchaser. As of the Closing Date, all applicable
rights, obligations, liabilities and responsibilities with respect to the
servicing of the Purchased Loans after the Closing Date will be assumed by
Purchaser. Seller shall be discharged and indemnified by Purchaser from all
liability with respect to servicing of the Purchased Loans after the Closing
Date and Purchaser shall not assume and shall be discharged and indemnified by
Seller from all liability with respect to servicing of the Purchased Loans on or
prior to the Closing Date.
ARTICLE 3
CLOSING PROCEDURES; ADJUSTMENTS
3.1Closing. (a) The Closing will be held at the offices of Bingham McCutchen
LLP, Three Embarcadero Center, San Francisco, California or such other place as
may be agreed to by the parties.
(b)Subject to the satisfaction or, where legally permitted, the waiver of the
conditions set forth in Article 9, the Closing Date shall be on the first Friday
that is at least three (3) Business Days after the satisfaction or waiver
(subject to applicable law) of each of the conditions set forth in Article 9
(other than those conditions that by their nature are to be satisfied or waived
at the Closing but subject to the satisfaction or waiver of those conditions)
and, except as the parties may otherwise agree, does not fall within ten (10)
calendar days before the end of a calendar quarter.
3.2Payment at Closing. (a) At the Closing, in consideration for the purchase of
the Purchased Assets, Purchaser will assume the Assumed Liabilities and the
following payment will be made: (i) if the Estimated Payment Amount is a
positive amount, Seller shall pay to Purchaser an amount in U.S. dollars equal
to such positive amount, or (ii) if the Estimated Payment Amount is a negative
amount, Purchaser shall pay to Seller an amount in U.S. dollars equal to the
absolute value of such negative amount.
(b)All payments to be made hereunder by one party to the other shall be made by
wire transfer of immediately available funds (in all cases to an account
specified in writing by Seller or Purchaser, as the case may be, to the other
not later than the third (3rd) Business Day prior to the Closing Date) on or
before 12:00 noon San Francisco time on the date of payment.
(c)If any instrument of transfer contemplated herein shall be recorded in any
public record before the Closing and thereafter the Closing does not occur, then
at the request of such transferring party the other party will deliver (or
execute and deliver) such instruments and take such other action as such
transferring party shall reasonably request to revoke such purported transfer.
3.3Adjustment of Purchase Price. (a) On or before 12:00 noon, San Francisco
time, on the twentieth (20th) calendar day following the Closing Date, Seller
shall deliver to Purchaser the Final Closing Statement and shall make available
the work papers, schedules and other supporting data used by Seller to calculate
and prepare the Final Closing Statement to enable

A/75499905.9
11
 

--------------------------------------------------------------------------------




Purchaser to verify the amounts set forth in the Final Closing Statement. The
Final Closing Statement shall also set forth the Adjusted Payment Amount.
(b)The determination of the Adjusted Payment Amount shall be final and binding
on the parties hereto on the thirtieth (30th) calendar day after receipt by
Purchaser of the Final Closing Statement, unless Purchaser shall notify Seller
in writing of its disagreement with any amount included therein or omitted
therefrom, in which case, if the parties are unable to resolve the disputed
items within ten (10) Business Days of the receipt by Seller of notice of such
disagreement, such items in dispute (and only such items) shall be determined by
a nationally recognized independent accounting firm mutually acceptable to
Purchaser and Seller, and such determination shall be final and binding. Such
accounting firm shall be instructed to resolve the disputed items within ten
(10) Business Days of engagement, to the extent reasonably practicable. The fees
of such accounting firm shall be divided equally between Seller and Purchaser.
(c)On or before 12:00 noon, San Francisco time, on the fifth (5th) Business Day
after the Adjusted Payment Amount shall have become final and binding or, in the
case of a dispute, the date of the resolution of the dispute pursuant to Section
3.3(b), if the Adjusted Payment Amount exceeds the Estimated Payment Amount,
Seller shall pay to Purchaser an amount in U.S. dollars equal to the amount of
such excess, plus interest on such excess amount from the Closing Date to but
excluding the payment date, at the Federal Funds Rate or, if the Estimated
Payment Amount exceeds the Adjusted Payment Amount, Purchaser shall pay to
Seller an amount in U.S. dollars equal to the amount of such excess, plus
interest on such excess amount from the Closing Date to but excluding the
payment date, at the Federal Funds Rate. Any payments required by Section 3.4
shall be made contemporaneously with the foregoing payment.
3.4Proration; Other Closing Date Adjustments. (a) Except as otherwise
specifically provided in this Agreement, it is the intention of the parties that
Seller will retain the Purchased Assets and the Assumed Liabilities for its own
account until 11:59 p.m., San Francisco time, on the Closing Date, and that
Purchaser shall hold the Purchased Assets and assume the Assumed Liabilities for
its own account after the Closing Date. Thus, except as otherwise specifically
provided in this Agreement, certain items of income and expense that relate to
the Purchased Assets and the Assumed Liabilities shall be prorated as provided
in Section 3.4(b) as of 11:59 p.m., San Francisco time, on the Closing Date.
Those items being prorated will be handled at Closing as an adjustment to the
Purchase Price, or if not able to be calculated, in the Final Closing Statement,
unless otherwise agreed by the parties hereto.
(b)For purposes of this Agreement, items of proration and other adjustments
shall include, to the extent relating to the Purchased Assets or the Assumed
Liabilities, prepaid expenses and items and accrued but unpaid liabilities as of
the close of business on the Closing Date. For the avoidance of doubt, FDIC
insurance premiums shall not be prorated between the parties in any manner.
3.5Seller Deliveries. At the Closing, Seller shall deliver to Purchaser:
(a)A bill of sale in substantially the form of Exhibit 3.5(a), pursuant to which
the Personal Property shall be transferred to Purchaser;

A/75499905.9
12
 

--------------------------------------------------------------------------------




(b)An assignment and assumption agreement in substantially the form of Exhibit
3.5(b) (except as otherwise required by local state law), with respect to the
Assumed Liabilities, except for Purchased Loans as contemplated by Section 3.7
(the “Assignment and Assumption Agreement”);
(c)Assignment and assumption agreements in substantially the form of Exhibit
3.5(c), with respect to each of the Assumed Contracts for which all required
third-party consents to the transfer thereof to Purchaser have been obtained
(the “Assumed Contract Assignments”);
(d)The certificate required to be delivered by Seller pursuant to Section
9.1(e);
(e)The Draft Closing Statement; and
(f)The Records.
3.6Purchaser Deliveries. At the Closing, Purchaser shall deliver to Seller:
(a)The Assignment and Assumption Agreement;
(b)The Assumed Contract Assignments and such other instruments and documents as
any party under an Assumed Contract may reasonably require as necessary for
providing for the assumption by Purchaser of an Assumed Contract, each such
instrument and document in form and substance reasonably satisfactory to the
parties and dated as of the Closing Date;
(c)The certificate required to be delivered by Seller pursuant to Section
9.2(e).
3.7Delivery of the Loan Documents. On the Closing Date, Seller shall deliver to
Purchaser or its designee the Loan Documents actually in the possession of
Seller, in whatever form or medium (including imaged documents) then maintained
by Seller. Promptly upon execution of this Agreement, Purchaser shall provide
Seller with the exact name to which the Purchased Loans are to be endorsed, or
whether any such Purchased Loans should be endorsed in blank. Seller will
complete such endorsements and deliver the applicable Loan Documents, along with
appropriate assignments of real property security instruments in recordable form
and assignments of financing statements, at the Closing.
3.8Collateral Assignments and Filing. Seller shall take all such reasonable
actions as requested by Purchaser to assist Purchaser in obtaining the valid
perfection of a lien or security interest in the collateral, if any, securing
each Purchased Loan sold on the Closing Date in favor of Purchaser or its
designated assignee as secured party. Any such action shall be at the sole
expense of Purchaser, and Purchaser shall reimburse Seller for all reasonable
third-party costs incurred in connection therewith. In addition, Seller shall
use reasonable efforts to take all actions necessary to vest in Purchaser as of
the Closing Date all rights that Seller has prior to the Closing pursuant to any
title policies for Purchased Loans.
3.9Allocation of Purchase Price. (a) No later than sixty (60) calendar days
after the final determination of the Adjusted Payment Amount in accordance with
the procedures set forth in Section 3.3, Purchaser shall prepare and deliver to
Seller a draft of a statement (the “Draft Allocation Statement”) setting forth
the allocation of the total consideration paid by Purchaser to

A/75499905.9
13
 

--------------------------------------------------------------------------------




Seller pursuant to this Agreement among the Purchased Assets for purposes of
Section 1060 of the Code. If, within thirty (30) calendar days of the receipt of
the Draft Allocation Statement, Seller shall not have objected in writing to
such draft, the Draft Allocation Statement shall become the Final Allocation
Statement, as defined below. If Seller objects to the Draft Allocation Statement
in writing within such thirty (30) calendar-day period, Purchaser and Seller
shall negotiate in good faith to resolve any disputed items. If, within one
hundred twenty (120) calendar days after the final determination of the Adjusted
Payment Amount in accordance with the procedures set forth in Section 3.3,
Purchaser and Seller fail to agree on such allocation, any disputed aspects of
such allocation shall be resolved by a nationally recognized independent
accounting firm mutually acceptable to Purchaser and Seller. The allocation of
the total consideration, as agreed upon by Purchaser and Seller (as a result of
either the Seller's failure to object to the Draft Allocation Statement or of
good faith negotiations between Purchaser and Seller) or determined by an
accounting firm under this Section 3.9(a) (the “Final Allocation Statement”),
shall be final and binding upon the parties. Each of Purchaser and Seller shall
bear all fees and costs incurred by it in connection with the determination of
the allocation of the total consideration, except that the parties shall each
pay one-half (50%) of the fees and expenses of such accounting firm.
(b)Purchaser and Seller shall report the transaction contemplated by this
Agreement (including income Tax reporting requirements imposed pursuant to
Section 1060 of the Code) in accordance with the allocation specified in the
Final Allocation Statement. Each of Purchaser and Seller agrees to timely file,
or cause to be timely filed, IRS Form 8594 (or any comparable form under state
or local Tax law) and any required attachment thereto in accordance with the
Final Allocation Statement. Except as otherwise required pursuant to a
“determination” under Section 1313 of the Code (or any comparable provision of
state or local law), neither Purchaser nor Seller shall take, or shall permit
its Affiliates to take, a Tax position which is inconsistent with the Final
Allocation Statement. In the event any party hereto receives notice of an audit
in respect of the allocation of the consideration paid for the Purchased Assets,
such party shall immediately notify the other party in writing as to the date
and subject of such audit. Any adjustment to the Purchase Price pursuant to this
Agreement (including Section 3.3 or Section 11.1(g)) shall be allocated among
the Purchased Assets by reference to the item or items to which such adjustment
is attributable.
ARTICLE 4
TRANSITIONAL MATTERS
4.1Transitional Arrangements. Seller and Purchaser agree to cooperate and to
proceed as follows to complete the transfer of account record responsibility for
the Purchased Assets and the Deposits:
(a)Not later than five (5) calendar days after the date of this Agreement,
Seller will provide to Purchaser, electronically or at such location as the
parties may agree, (1) all Loan Documents and records related thereto as
Purchaser may reasonably request in order to permit Purchaser to determine which
Loans, if any, shall be excluded from the Purchased Loans and (2) copies of all
Assumed Contracts in order to permit Purchaser to determine which Assumed
Contracts, if any, shall be excluded from the Assumed Contracts.

A/75499905.9
14
 

--------------------------------------------------------------------------------




(b)In order to facilitate Purchaser's transition activities following the
Closing, Seller shall use commercially reasonable efforts to obtain and collect
from its customers, vendors, records and systems and shall use commercially
reasonable efforts to provide to Purchaser that data described on Exhibit 4.1(b)
at or prior to the times indicated on that exhibit.
(c)Not later than fifteen (15) calendar days after the date of this Agreement,
Seller will commence one or more meetings with Purchaser in person at such
location or via teleconference or videoconference, as the parties may agree, to
investigate, confirm and agree upon mutually acceptable transaction settlement
procedures and specifications, files, procedures and schedules, for the transfer
of account record responsibility.
(d)Seller shall deliver to Purchaser the specifications and conversion sample
files within its control, including information that Seller has the ability to
obtain from its vendors and customers, within thirty (30) calendar days after
the date of this Agreement.
(e)From time to time, prior to the Closing, but not to exceed four times, after
Purchaser has tested and confirmed the conversion sample files, Purchaser may
request and Seller shall provide additional file-related information within its
control, including information that Seller has the ability to obtain from its
vendors and customers, including complete name and address, account masterfile,
applicable transaction and stop/hold/caution information, account-to-account
relationship information and any other related information with respect to the
Deposits and the Purchased Loans.
(f)From time to time prior to the Closing, Seller shall provide to Purchaser
such information as Purchaser shall reasonably request related to customer lock
box instructions, database information used for lockbox processing, inbound and
outbound lockbox file requirements, layouts and sample files, sample reports,
information on holds and stops, ACH set ups and authorizations for homeowners
and arrangements in order for Purchaser to be in a position to integrate
customer lock boxes as of the Closing Date. Seller agrees to transfer to
Purchaser all post office boxes used for providing the Transferred Activities,
which are listed on Exhibit 4.1(f) (the “Transferred PO Boxes”).
4.2Customers.
(a)Following the execution of this Agreement, Purchaser and Seller shall agree
upon a written customer communication plan pursuant to which Seller shall,
commencing on the date that the P&A Transaction is first publicly disclosed, and
at such times prior to the Closing Date as may be specified in such plan, notify
holders of Deposits that the Purchaser will be assuming liability for such
Deposits, subject to the terms and conditions of this Agreement. Prior to
Purchaser's receipt of the Regulatory Approval, such communications shall state
that the completion of such transactions is subject to the receipt of the
Regulatory Approval. Seller shall comply with such plan and shall send such
communications and shall take such other measures reasonably requested by
Purchaser to maximize customer retention for Purchaser's benefit.
(b)In addition, each of Seller and Purchaser shall provide, or join in providing
where appropriate, all notices to customers and other Persons that either Seller
or Purchaser, as the case may be, is required to give under applicable law or
the terms of any other agreement between

A/75499905.9
15
 

--------------------------------------------------------------------------------




Seller and any customer in connection with the transactions contemplated hereby.
A party proposing to send or publish any notice or communication pursuant to
this Section 4.2 shall furnish to the other party a copy of the proposed form of
such notice or communication at least two (2) Business Days in advance of the
proposed date of the first mailing, posting or other dissemination thereof to
customers, and shall not unreasonably refuse to amend such notice to incorporate
any changes that the other such party proposes as necessary to comply with
applicable law. All costs and expenses of any notice or communication sent or
published by Purchaser or Seller shall be the responsibility of the party
sending such notice or communication and all costs and expenses of any joint
notice or communication shall be shared equally by Seller and Purchaser. As soon
as reasonably practicable and in any event within thirty (30) calendar days
after the date hereof, Seller shall provide to Purchaser a report of the names
of the owners of the Deposits, any Person acting as the manager or performing a
similar function with respect to such owners, the borrowers on the Purchased
Loans and the customers provided with website hosting services, together with
the mailing addresses and email addresses to which correspondence to such
customers, managers and other such Persons is delivered with respect to the
foregoing, along with any other identifying information with respect to such
Persons that Purchaser may request, as of a recent date hereof in connection
with the mailing of such materials and Seller shall provide updates to such
report at reasonable intervals thereafter upon the reasonable request of
Purchaser from time to time. No communications by Purchaser, and no
communications by Seller outside the ordinary course of business, to any such
owners, borrowers, customers or lessees as such shall be made prior to the
Closing Date except as provided in this Agreement or otherwise agreed to by the
parties in writing.
(c)Following the giving of any notice described in paragraph (b) above,
Purchaser and Seller shall deliver to each new customer of the Transferred
Activities such notice or notices as may be reasonably necessary to notify such
new customers of Purchaser's pending assumption of liability for the Deposits
and to comply with applicable law.
(d)Neither Purchaser nor Seller shall object to the use, by depositors of the
Deposits, of payment orders or cashier's checks issued to or ordered by such
depositors on or prior to the Closing Date, which payment orders bear the name,
or any logo, trademark, service mark or the proprietary mark of Seller or any of
its Affiliates; provided, however, that Purchaser shall notify Deposit account
customers and Purchased Loan account customers that, upon the expiration of a
post-Closing processing period, which shall be ninety (90) calendar days after
the Closing Date, any Items that are drawn on Seller shall not thereafter be
honored by Seller. Such notice shall be given by delivering written instructions
to such effect to such Deposit account customers and Purchased Loan account
customers in accordance with this Section 4.2.
(e)During the period beginning on the Closing Date and ending on the 90th
calendar day thereafter, Seller shall (A) accept as a correspondent bank for
forwarding to Purchaser all Items that are presented to Seller for payment or
credit in any manner including through Seller's Federal Reserve cash letters or
correspondent bank cash letters or deposited by correspondent banks or others
but excluding ATM withdrawals, deposits and transfers unless initiated with an
automated teller machine card issued by Purchaser; and (B) send all such items
in the form of an ICL (Image Cash Letter) and make available to Purchaser no
later than 9:00 p.m., San Francisco time, on the same Business Day as presented
to Seller. For deposits processed in error, Seller

A/75499905.9
16
 

--------------------------------------------------------------------------------




will settle with the Purchaser for these deposits on day of discovery not to
exceed one Business Day. Purchaser will settle with the Deposit account
customers.
4.3Direct Credits
(a)Following the Closing, FedWire deposits received by Seller for credit to
accounts constituting Deposits shall be returned (as soon as is practicable
after receipt) to the originator. Seller shall, for ninety (90) days
post-closing, notify Purchaser of all such returns on the same day as the
return.
(b)Seller shall transfer to Purchaser on the Closing Date all of those received
automated clearing house (“ACH”) related (by agreement or other standing
arrangement, if any) to the Deposits that are in Seller's ACH warehouse system
and will use its commercially reasonable best efforts to so transfer any other
such arrangements. For a period of 90 calendar days following the Closing, in
the case of ACH direct deposits to accounts constituting Deposits (the final
Business Day of such period being the “ACH Direct Deposit Cut-Off Date”), Seller
shall periodically throughout the day and as agreed upon by Seller and Purchaser
transfer to Purchaser all received ACH direct deposits on the date that
settlement takes place or, as may be agreed by Seller and Purchaser, one to two
Business Days earlier. Compensation for ACH direct deposits not forwarded to
Purchaser on the same Business Day as that on which Seller has received such
deposits will be handled in accordance with the applicable rules established by
the National Council on Uniform Interest Compensation. After the ACH Direct
Deposit Cut-Off Date, Seller may discontinue accepting and forwarding ACH
entries and funds and return such direct deposits to the originators marked
“Account Closed.” Purchaser and Seller shall agree on a reasonable period of
time prior to the Closing during which Seller will no longer be obligated to
accept new direct deposit arrangements related to the Transferred Activities. .
After the Closing Date, and as ACH entries are delivered by Seller to Purchaser,
Purchaser shall provide Notifications of Change to the originator's financial
institution providing the routing number and account numbers at Purchaser
relating to the diverted entries in accordance with NACHA Operating Rules.
4.4Direct Debits. As soon as practicable after the notice provided in Section
4.2(a), Purchaser shall send appropriate notice to all customers having accounts
constituting Deposits the terms of which provide for direct debit of such
accounts by third parties, instructing such customers concerning the transfer of
customer direct debit authorizations from the account at Seller to the account
at Purchaser. Such notice shall be in a form reasonably agreed to by the
parties. For a period of 90 calendar days following the Closing, Seller shall
periodically throughout the day as agreed upon by Seller and Purchaser transfer
to Purchaser all received direct debits on the day of receipt or where
settlement takes place other than the day of receipt, either same day as the
settlement date or the next Business Day. Thereafter, Seller may discontinue
forwarding such entries and return them to the originators. After the Closing
Date, and as such ACH entries are delivered by Seller to Purchaser, Purchaser
shall provide Notifications Of Change to the Originator's financial institution
providing the routing number and the account number at Purchaser relating to the
diverted entries in accordance with NACHA Operating Rules.

A/75499905.9
17
 

--------------------------------------------------------------------------------




4.5Access to Records. From and after the Closing Date, each of the parties shall
permit the other, at such other party's sole expense and in accordance with
Exhibit 4.5, reasonable access to any applicable Records in its possession or
control relating to matters arising in connection with the Transferred
Activities on or before the Closing Date and reasonably necessary, solely in
connection with (i) accounting purposes, (ii) regulatory purposes, (iii) any
claim, action, litigation or other proceeding involving the party requesting
access to such Records, (iv) any legal obligation owed by such party to any
present or former depositor or other customer, or (v) Tax purposes, subject to
confidentiality and non-disclosure requirements. Such party requesting such
access shall not use the Records or any information contained therein or derived
therefrom for any other purpose whatsoever. All Records, whether held by
Purchaser or Seller, shall be maintained for such periods as are required by
law, unless the parties shall agree in writing to a longer period.
4.6Interest Reporting and Withholding.
(a)Unless otherwise agreed to by the parties, Seller will report to applicable
taxing authorities and holders of Deposits, with respect to the period from
January 1 of the year in which the Closing occurs through the Closing Date, all
interest (including dividends and other distributions with respect to money
market accounts) credited to or withheld from, and any early withdrawal
penalties imposed upon, the Deposits. Purchaser will report to the applicable
taxing authorities and holders of Deposits, with respect to all periods from the
day after the Closing Date, all such interest credited to or withheld from, and
any early withdrawal penalties imposed upon, the Deposits. Any amounts required
by any Regulatory Authority to be withheld from any of the Deposits through the
Closing Date will be withheld by Seller in accordance with applicable law or
appropriate notice from any Regulatory Authority and will be remitted by Seller
to the appropriate agency on or prior to the applicable due date. Any such
withholding required to be made subsequent to the Closing Date will be withheld
by Purchaser in accordance with applicable law or appropriate notice from any
Regulatory Authority and will be remitted by Purchaser to the appropriate agency
on or prior to the applicable due date.
(b)Unless otherwise agreed to by the parties, Seller shall be responsible for
delivering to payees all IRS notices and forms with respect to information
reporting and tax identification numbers required to be delivered through the
Closing Date with respect to the Deposits, and Purchaser shall be responsible
for delivering to payees all such notices required to be delivered following the
Closing Date with respect to the Deposits.
(c)Unless otherwise agreed to by the parties, Seller will make all required
reports to applicable taxing authorities and to obligors on Purchased Loans
purchased on the Closing Date, with respect to the period from January 1 of the
year in which the Closing occurs through the Closing Date, concerning all
interest and points received by Seller. Purchaser will make all required reports
to applicable taxing authorities and to obligors on Purchased Loans purchased on
the Closing Date, with respect to all periods from the day after the Closing
Date, concerning all such interest and points received.
(d)Section 4.6(d) of the Seller Disclosure Schedule lists certificates of
deposits issued through CDARS (collectively, the “CDARS CDs”) that are owned by
customers of the Transferred Activities as of a date not more than five (5) days
prior to the date of this Agreement.

A/75499905.9
18
 

--------------------------------------------------------------------------------




Such schedule shall be updated as of the date that is three (3) Business Days
prior to the Closing Date (and delivered to Purchaser on or before the Closing
Date). Such CDARS CDs shall remain with Seller until such time as they mature.
Purchaser shall provide Seller with a copy of any instructions received from the
owners of such CDARS CDs (or their managers or other authorized Persons)
promptly upon receipt. As such CDARS CDs mature or receive periodic interest
payments prior to maturity, Seller shall wire the account proceeds to Purchaser
in accordance with such instructions; provided, however, that Seller may
aggregate and wire the proceeds of all CDARS CDs having the same maturity date
to Purchaser in a single wire. Seller shall not automatically renew or solicit
any renewal of any such CDARS CDs. Unless otherwise agreed to by the parties,
Seller shall be responsible for delivering to payees all notices and forms with
respect to information reporting and tax identification numbers required to be
delivered with respect to such CDARS CDs.
4.7ATM Cards, Debit Cards and POS Cards. Seller will provide Purchaser with a
list of ATM cards, debit cards and Point-of-Sale (“POS”) cards issued by Seller
to depositors of any Deposits, and a record thereof in a format reasonably
agreed to by the parties containing all addresses therefor, no later than thirty
(30) calendar days after the date of this Agreement, and Seller will provide
Purchaser with an updated record thirty (30) calendar days prior to the Closing
Date. At or promptly after the Closing, Seller will provide Purchaser with a
revised record through the Closing. In instances where a depositor of a Deposit
made an assertion of error regarding an account pursuant to the Electronic Funds
Transfer Act and Federal Reserve Board Regulation E, and Seller, prior to the
Closing, recredited the disputed amount to the relevant account during the
conduct of the error investigation, Purchaser agrees to comply with a written
request from Seller to debit such account in a stated amount and remit such
amount to Seller, to the extent of the balance of funds available in the
accounts. Seller agrees to indemnify Purchaser for any claims or losses that
Purchaser may incur as a result of complying with such request from Seller.
Seller will not be required to disclose to Purchaser customers' PINs or
algorithms or logic used to generate PINs. Following the receipt of the
Regulatory Approval, Purchaser shall reissue POS cards to depositors not later
than ten (10) calendar days prior to the Closing Date, which cards shall be
effective as of the day following the Closing Date unless otherwise agreed to by
the parties. Purchaser and Seller agree to settle any and all POS transactions
effected on or before the Closing Date, but processed after the Closing Date, as
soon as practicable. In addition, Purchaser assumes responsibility for and
agrees to pay on presentation all POS transactions initiated before or after the
Closing with POS cards issued by Seller to access Transaction Accounts. For the
avoidance of doubt, Seller shall not transfer to Purchaser at the Closing any of
the issuer identification numbers (e.g., BINs) issued to the holders of the
Deposits.
4.8Data Processing Conversion and Handling of Certain Items.
(a)Seller and Purchaser shall cooperate with each other to facilitate the data
processing conversion with respect to the Purchased Assets and Assumed
Liabilities. The data processing conversion will be completed no later than two
(2) calendar days following the Closing Date, unless otherwise agreed to by the
parties.
(b)As soon as practicable and in no event more than three (3) Business Days
after the Closing Date, Purchaser shall mail to each depositor in respect of a
Transaction Account (i) a

A/75499905.9
19
 

--------------------------------------------------------------------------------




letter approved by Seller requesting that such depositor promptly cease writing
Seller's drafts against such Transaction Account and (ii) new drafts which such
depositor may draw upon Purchaser against such Transaction Accounts. Purchaser
shall use its commercially reasonable best efforts to cause these depositors to
begin using such new drafts and cease using drafts bearing Seller's name. The
parties hereto shall use their commercially reasonable best efforts to develop
procedures that cause Seller's drafts against Transaction Accounts received
after the Closing Date to be cleared through Purchaser's then-current clearing
procedures.
(c)Any items that were credited for deposit to or cashed against a Deposit prior
to the Closing and are returned unpaid on or within ninety (90) calendar days
after the Closing Date (“Returned Items”) will be handled as set forth herein.
Except as set forth below, Returned Items shall be the responsibility of Seller.
If depositor's bank account at Seller is charged for the Returned Item, Seller
shall forward such Returned Item to Purchaser the same business day. If upon
Purchaser's receipt of such Returned Item there are sufficient funds in the
Deposit to which such Returned Item was credited or any other Deposit
transferred at the Closing standing in the name of the party liable for such
Returned Item, Purchaser will debit any or all of such Deposits an amount equal
in the aggregate to the Returned Item, and shall repay that amount to Seller. If
there are not sufficient funds in the Deposit because of Purchaser's failure to
honor holds placed on such Deposit, Purchaser shall repay the amount of such
Returned Item to Seller. Any items that were credited for deposit to or cashed
against an account to be transferred to Purchaser at the Closing prior to the
Closing and that are returned unpaid more than ninety (90) calendar days after
the Closing will be the responsibility of Seller.
(d)After the Closing Date, Seller shall not accept deposits with respect to the
accounts relating to the Deposits. If such deposits are accepted and processed
in error after the Closing Date, Seller will notify Purchaser of its acceptance
of such deposits and any requested holds with respect thereto on the same
Business Day. Items deposited by Seller in error after the Closing Date that are
returned unpaid shall be the responsibility of Seller and treated as Returned
Items as provided in Section 4.8(c). With respect to any payments of Seller that
may be rejected for repair on presentment day, if repaired and presented the
next Business Day, Seller will transmit to Purchaser, not later than one
Business Day after presentment, the repaired Items and any requests that holds
be placed on the customers' accounts for the amounts of the payments. Solely
with respect to Items paid on the last Business Day before conversion, Seller
will identify Items for which there are insufficient funds within one Business
Day. After receipt of such notice, Purchaser shall determine whether such Items
shall be returned due to insufficient funds, or uncollected funds or other
reasons, and Seller will return such Items in accordance with Purchaser's
instructions.
(e)Prior to the Closing Date, Purchaser will open and maintain two demand
deposit accounts with Seller, one for deposits and one for Loans/lines, to be
used for settlement activity following the Closing Date. Seller will provide
Purchaser with a daily statement for these accounts. Purchaser will be
responsible for initiating all funding and draw-down activity against these
accounts. Purchaser will ensure that all debit (negative) balances are funded no
later than one Business Day following the day the account went into a negative
status. Activity that will be settled through these accounts will include: items
drawn on a Deposit but presented to the Seller for payment, ACH transactions,
Direct Debit transactions, Returned Items, stop payment reimbursement for stops
placed on cashier's checks, and payments made to Seller for Purchased

A/75499905.9
20
 

--------------------------------------------------------------------------------




Loans. Purchaser, after reconciling daily statement to work diverted by the
Seller, will identify activity leading to out of balance conditions should there
be any. Purchaser will settle for all reconciled activity. Seller and purchaser
will work to rectify any out of balance condition within three (3) Business
Days. Seller shall be responsible for any losses resulting from its failure to
accurately report information as contemplated by or within the times specified
in this Section 4.8(e).
4.9Expenses Relating to Transitional Matters. Each party shall be responsible
for the payment of all fees or expenses incurred by it in connection the
performance of its conversion obligations hereunder, including but not limited
to such fees or expenses incurred by it in connection with the conversion of
data, files and other information from the systems of Seller and Seller's
vendors and service providers or any other third party, to Purchaser's systems.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser, both as of the date hereof and as
of the Closing Date (except for representations and warranties that are made as
of a specified date), as follows, except as set forth in the Seller Disclosure
Schedule:
5.1Corporate Organization and Authority. Seller is a state chartered bank duly
organized and validly existing under the laws of the State of Missouri, and has
the requisite corporate power and corporate authority to conduct the Transferred
Activities as now being conducted. Seller is not required by applicable law to
qualify to do business as a foreign corporation in any state as a result of
conducting the Transferred Activities. Seller has the requisite power and
corporate authority and has taken all corporate action necessary in order to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Seller and (assuming due authorization, execution and delivery by
Purchaser) is a valid and binding agreement of Seller enforceable against Seller
in accordance with its terms subject, as to enforcement, to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles.
5.2No Conflicts. The execution, delivery and performance of this Agreement by
Seller does not (a) violate any provision of its charter, articles of
incorporation, by-laws or any similar governing documents, (b) subject to the
Purchaser's receipt of the Regulatory Approval, violate or constitute a breach
of, or default under, any law, rule, regulation, judgment, decree, ruling or
order of any Regulatory Authority to which Seller is subject or any agreement or
instrument of Seller, or to which Seller is subject or by which Seller is
otherwise bound, which violation, breach, contravention or default referred to
in this clause (b), individually or in the aggregate, would not have a Material
Adverse Effect with respect to Seller (assuming the receipt of any required
third-party consents under the Assumed Contracts in respect of the transactions
herein contemplated) or (c) violate, conflict with, result in a breach of any
provision of or the loss of any benefit under, constitute a default (or an event
that with notice or lapse of time, or both, would constitute a default) under,
result in the termination of or a right of termination or cancellation under,
accelerate the performance required by, or result in the creation of any

A/75499905.9
21
 

--------------------------------------------------------------------------------




Encumbrance upon any of the Purchased Assets under, any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, deed of trust, license,
lease, agreement or other instrument or obligation to which Seller is a party,
or by which it or any of its properties or assets may be bound or affected,
which breach, conflict, loss of benefit, termination, cancellation,
acceleration, Encumbrance, violation or default would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect with respect
to Seller. Seller has all material licenses, franchises, permits, certificates
of public convenience, orders and other authorizations of all Regulatory
Authorities necessary for the lawful conduct of the Transferred Activities as
now conducted, and except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to Seller,
all such licenses, franchises, permits, certificates of public convenience,
orders and other authorizations, are valid and in good standing and, to Seller's
Knowledge, are not subject to any suspension, modification or revocation or
proceedings related thereto.
5.3Approvals and Consents. Other than the Regulatory Approval, no notices,
reports or other filings are required to be made by Seller with, nor are any
consents, registrations, approvals, permits or authorizations required to be
obtained by Seller from, any Regulatory Authority in connection with the
execution and delivery of this Agreement by Seller and the consummation of the
transactions contemplated hereby by Seller, the failure to make or obtain any or
all of which, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect with respect to Seller.
5.4Litigation and Undisclosed Liabilities. Except as set forth in Section 5.4 of
the Seller Disclosure Schedule, there are no actions, complaints, petitions,
suits or other proceedings or any decree, injunction, judgment, order or ruling
entered, promulgated or pending or, to Seller's Knowledge, threatened against
Seller and affecting or relating to in any manner the Purchased Assets, the
Assumed Liabilities or the Transferred Activities. There are no obligations or
liabilities (whether or not accrued, contingent or otherwise) or facts or
circumstances that would reasonably be expected to result in any claims,
obligations or liabilities with respect to the Purchased Assets, the Assumed
Liabilities or the Transferred Activities that, individually or in the
aggregate, (i)would reasonably be expected to have a Material Adverse Effect
with respect to Seller or (ii) prevent or materially Seller from being able to
perform its obligations under this Agreement.
5.5Absence of Certain Changes. Since January 1, 2013, no event has occurred that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to Seller. Since January 1,
2013, Seller has not taken, or committed to take, any action, nor has the board
of directors or shareholder of Seller resolved to take any action, that, if so
taken, committed to or resolved on or after the date of this Agreement would not
be permitted under Section 7.1 without Purchaser's consent.
5.6Regulatory Matters. (a) There are no disputes pending or, to Seller's
Knowledge, threatened between Seller and any Regulatory Authority that (i) would
reasonably be expected to prevent or materially delay Seller from being able to
perform its obligations under this Agreement (ii) would reasonably be expected
to prevent or materially delay Purchaser's receipt of the Regulatory Approval or
(iii) would reasonably be expected to impair the validity or consummation of
this Agreement or the transactions contemplated hereby.

A/75499905.9
22
 

--------------------------------------------------------------------------------




(b)Neither Seller nor any of its Affiliates have received any oral or written
indication from any Regulatory Authority that such agency would oppose or refuse
to grant the Regulatory Approval.
(c)Except as set forth in Section 5.6(c) of the Seller Disclosure Schedule,
neither Seller nor any of its Affiliates are a party to any written order,
decree, agreement or memorandum of understanding with, or commitment letter or
similar submission to, any federal or state regulatory agency or authority
charged with the supervision or regulation of depository institutions, nor have
any of them been advised by any such agency or authority that such agency or
authority is contemplating issuing or requesting any such order, decree,
agreement or memorandum of understanding.
(d)Seller is an insured depository institution rated “Satisfactory” or
“Outstanding” for performance under the Community Reinvestment Act of 1977, as
amended (the “CRA”), following its most recent CRA performance examination by a
Regulatory Authority. Seller has neither been informed that its current rating
or that of any insured depository institution Affiliate will or may be lowered
in connection with a pending or future examination for CRA performance nor does
Seller have Knowledge of the existence of any fact or circumstance or set of
facts or circumstances that could reasonably be expected to result in Seller or
any of its insured depository institution Affiliates having its current rating
lowered.
(e)At the time of the most recent regulatory evaluation of the Seller's
compliance with anti-money laundering laws, including the Bank Secrecy Act, USA
PATRIOT Act, and OFAC regulations, Seller was found to be, and remains, in
compliance with such laws.
(f)To Seller's Knowledge, as of the date hereof, neither Seller nor any of its
Affiliates have been informed by any state Regulatory Authority that a physical
branch or other facility is required to be established within its geographical
boundaries in order to conduct the Transferred Activities within such
jurisdiction.
(g)Since January 1, 2010, Seller and its Affiliates have complied in all
material respects with all applicable laws and their respective internal privacy
policies relating to the privacy of customers of the Transferred Activities and
users of products and services offered by the Transferred Activities and all
Internet websites owned, maintained or operated by Seller and its Affiliates in
connection with the operation of the Transferred Activities.
5.7Compliance with Laws. Seller is in compliance in all material respects with
applicable U.S. federal, state and local laws, regulations, rules and ordinances
applicable the Purchased Assets, Assumed Liabilities and Transferred Activities.
Since January 1, 2010, the Transferred Activities have been conducted in
compliance with all applicable U.S. federal, state and local laws, regulations,
rules and ordinances.
5.8Purchased Loans. Each Purchased Loan:
(a)represents the valid and legally binding obligation of the obligor, maker,
co-maker, guarantor, endorser or debtor (each such Person referred to as an
“Obligor”) thereunder, and is evidenced by legal, valid, binding and original
(to the extent an original is not necessary

A/75499905.9
23
 

--------------------------------------------------------------------------------




for the enforcement thereof, true, correct and complete copies of) instruments
executed by the Obligor. Seller has no Knowledge that any such Obligor at the
time of such execution lacked capacity to contract, and any signature on any
Loan Documents is the true original or facsimile signature of the Obligor on the
Purchased Loan involved;
(b)is enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights and to general
equity principles and is free from all material claims defenses, rights of
rescission, any discount, allowanced, set-off, counterclaim presently pending
bankruptcy or other defense by any Obligor;
(c)(A) was originated or purchased by Seller in conformity in all material
respects with applicable laws and regulations and its unpaid principal balance
as shown on Seller's books and records is true and correct as of the date
indicated therein, (B) has an assignable Encumbrance, to the extent secured by a
valid, perfected and enforceable lien in the collateral therefor, and has the
priority reflected in Seller's records, (C) if secured, is not secured by real
property, (D) contains customary and enforceable provisions such that the rights
and remedies of the holder thereof shall be adequate for the realization against
any collateral therefor and (E) complies in all material respects with all
applicable requirements of federal, state, and local laws, and regulations
thereunder; and
(d)May be transferred or assigned by Seller to Purchaser without the approval or
consent of any Obligor thereunder and without creating any breach of any
agreement pursuant to which another party has purchased a participating interest
therein.
(e)Will, immediately following its sale to Purchaser, will be owned by Purchaser
free and clear of any Encumbrance, equity participation interest, pledge,
charge, claim or security interest.
(f)Has been serviced by Seller in a manner consistent with Seller's practices in
all material respects and in compliance in all material respects with all
applicable requirements of federal, state and local laws and regulations
thereunder.
5.9Records. The Records accurately reflect in all material respects, as of their
respective dates, the Net Book Value of the Purchased Assets and the Assumed
Liabilities being transferred to Purchaser hereunder. The Records include all
customary customer and customer-related information reasonably necessary to
service the Purchased Assets on an ongoing basis in substantially the manner
currently serviced by Seller.
5.10Title to Purchased Assets. Seller has good, valid and marketable title to
all of the Purchased Assets, free and clear of any Encumbrances.
5.11Personal Property. Seller has valid title to the Personal Property, free and
clear of all Encumbrances, and has the right to sell, convey, transfer, assign
and deliver to Purchaser all of the Personal Property. The Personal Property is
in working order in all material respects (subject to ordinary wear and tear).
5.12Deposits. All of the Deposit accounts have been administered and originated,
in compliance in all material respects with the documents governing the relevant
type of Deposit

A/75499905.9
24
 

--------------------------------------------------------------------------------




account and all applicable laws. The Deposit accounts are insured by the FDIC
through the Deposit Insurance Fund to the fullest extent permitted by law, and
all premiums and assessments required to be paid in connection therewith have
been paid when due. All of the Deposits are transferable at the Closing to
Purchaser and there are no Deposits that are subject to any judgment, decree or
order of any Regulatory Authority. Prior to the date of this Agreement, Seller
has provided Purchaser with forms of all deposit agreements related to the
Deposits and all such forms contain all material terms of the Deposits. To
Seller's Knowledge, all account holders, all property managers acting as agents
with respect to the Deposit accounts and all remote capture devices used to make
Deposits are located within the United States.
5.13Assumed Contracts. Section 5.13 of the Seller Disclosure Schedule sets forth
a complete and correct list of each Assumed Contract, indicating those that
would require the consent or approval of any Person in order for Seller to
assign such Assumed Contract to Purchaser. Prior to the date hereof, Seller has
made available to Purchaser true and complete copies of all Assumed Contracts.
Each Assumed Contract is valid and binding on Seller and, to the Knowledge of
Seller, any other party thereto and is in full force and effect (except to the
extent that any Assumed Contract expires in accordance with its terms). To the
Knowledge of Seller, each party to any Assumed Contract to which it or any of
its Affiliates is a party has performed in all material respects its obligations
thereunder to the extent that such obligations to perform have accrued, no party
is in default under such Assumed Contracts and none of such Assumed Contracts
was entered into outside the ordinary course of business of Seller. Each Assumed
Contract constitutes the legal, valid and binding obligation of Seller, and, to
the Knowledge of Seller, the respective third party, and is enforceable in
accordance with its terms subject as to enforcement, to applicable bankruptcy,
insolvency, reorganization, liquidation and other similar laws and equitable
principles relating to or affecting the enforcement of creditors' rights
generally.
5.14Unit Employees; Labor Matters.
(a)Section 5.14(a) of the Seller Disclosure Schedule contains a complete and
accurate list of the Unit Employees as of no more than five (5) Business Days
prior to the date of this Agreement, with such list indicating each Unit
Employee's job title, status (active or on statutory or employer approved leave
and full-time or part-time), annual current salary or wage rate, incentive
compensation opportunity for performance year 2013, business location,
exempt/non-exempt status under the Fair Labor Standards Act (as classified by
Seller or its Affiliates), regularly scheduled hours, annual vacation
entitlement, accrued vacation amount, applicable incentive plan and date of hire
(original and most recent as applicable). Such lists shall be updated by Seller
and provided to Purchaser thirty (30) calendar days following the date hereof
and on other dates as mutually agreed to by Purchaser and Seller. The documents
regarding the Unit Employees made available by Seller to Purchaser, including
functional titles and compensation information, are true, complete and accurate
records of such information.
(b)Each Unit Employee is an at-will employee, and Seller is not a party to any
employment agreement or arrangement (including any arrangement providing for a
specified term of employment or that contains a change-in-control provision or
that provides for any severance other than pursuant to Seller's severance pay
plan generally applicable to Seller's employees), nor is Seller a party to any
collective bargaining agreement with respect to any Unit

A/75499905.9
25
 

--------------------------------------------------------------------------------




Employee. Seller has not received any notice from any labor union (or
representative thereof) with respect to attempts to organize any such employees
of Seller, or any notice of any strikes, slowdowns, work stoppages, lockouts or
threats by any such employees of Seller. There is no Action pending or, to
Seller's Knowledge, threatened against Seller by any Unit Employee alleging
unfair labor practices.
(c)No Unit Employee is a member of, represented by or otherwise subject to any
(i) labor union, works council or similar organization or (ii) collective
bargaining agreement, in each case with respect to such Unit Employee's
employment with Seller. With respect to any Unit Employee, (A) Seller is not the
subject of any proceeding seeking to compel it to bargain with any labor
organization as to wages and conditions of employment, nor to Seller's Knowledge
is any such proceeding threatened, and (B) no strike or similar labor dispute by
the Unit Employees is pending or, to Seller's Knowledge, threatened.
(d)Neither the execution of this Agreement, nor the consummation of the
transactions or actions contemplated by this Agreement, shall (either alone or
in conjunction with another event, such as a termination of employment) (A)
entitle any Unit Employee to any increase in severance pay upon any termination
of employment after the date of this Agreement, (B) accelerate the time of
payment or vesting or result in any payment of compensation or benefits under
any of the Benefit Plans, (C) increase the amount payable or result in any other
material obligation pursuant to any of the Benefit Plans or (D) result in
payments which would not be deductible under Section 280G of the Code, in each
case that would result in material liability to Purchaser or any of its
Affiliates
5.15Insurance Coverage. The business and operations of the Transferred
Activities are insured against such risks and in such amounts and with such
coverage deemed appropriate by management of Seller and not in a manner
materially inconsistent with industry practice for a global financial
institution. Since January 1, 2010, all premiums payable under all insurance
policies and fidelity bonds that currently cover the assets, business,
operations and employees of the Transferred Activities have been timely paid in
all material respects, and Seller has otherwise complied in all material
respects with the terms and conditions of all such policies and bonds. Since
January 1, 2010, there is no material claim by the Seller or any of its
Affiliates related to the Transferred Activities pending under any such policies
or bonds as to which coverage has been denied by the underwriters of such
policies or bonds applicable to the Transferred Activities. To the Knowledge of
Seller, no insurer has threatened a termination of coverage under any such
policies or bonds, except notices required to be given by applicable law prior
to the expiration of any policy or bond advising that coverage will terminate by
its terms if such policy or bond is not renewed.
5.16Bulk Sales Laws. The sale of the Purchased Assets by Seller to Purchaser and
the transfer of the Assumed Liabilities to Purchaser are not subject to Section
6101-6111 of the California Commercial Code relating to bulk transfers.
5.17Brokers' Fees. Other than RBC Capital Markets, whose fees, costs and
expenses are the responsibility of Seller, Seller has not employed any broker or
finder or incurred any liability for any brokerage fees, commission or finders'
fees in connection with the transactions

A/75499905.9
26
 

--------------------------------------------------------------------------------




contemplated by this Agreement for which the Transferred Activities, or
Purchaser or any of its Affiliates, may be liable.
5.18Available Funds. Seller has, and as of the Closing Date will have,
sufficient funds to consummate the transactions contemplated by this Agreement,
including the making of payment pursuant to Section 3.2 and, if applicable,
Section 3.3.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller, both as of the date hereof and as
of the Closing Date (except for representations and warranties that are made as
of a specified date), as follows:
6.1Corporate Organization and Authority. Purchaser is a national banking
association, duly organized and validly existing under the laws of the United
States and has the requisite power and authority to conduct the Transferred
Activities substantially as currently conducted by Seller. Purchaser has the
requisite corporate power and authority and has taken all corporate action
necessary in order to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement is a valid and binding
agreement of Purchaser enforceable against Purchaser in accordance with its
terms subject, as to enforcement, to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors' rights and to general equity principles.
6.2No Conflicts. The execution, delivery and performance of this Agreement by
Purchaser does not, and will not, (a) violate any provision of its articles of
association or by-laws or (b) subject to the Regulatory Approval, violate or
constitute a breach of, or default under, (i) any law, rule, regulation,
judgment, decree, ruling or order of, or any Regulatory Agreement with, any
court, government or Regulatory Authority to which Purchaser is subject or (ii)
any agreement or instrument of Purchaser, or to which Purchaser is subject or by
which Purchaser is otherwise bound, which violation, breach, contravention or
default referred to in clause (b)(ii), individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect with respect to
Purchaser.
6.3Approvals and Consents. Other than the Regulatory Approval, no notices,
reports or other filings are required to be made by Purchaser with, nor are any
consents, registrations, approvals, permits, licenses, franchises, charters,
powers, or authorizations required to be obtained by Purchaser from, any
Regulatory Authority in connection with the execution and delivery of this
Agreement by Purchaser and the consummation of the transactions contemplated
hereby by Purchaser, the failure to make or obtain any or all of which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect with respect to Purchaser.
6.4Regulatory Matters. (a) There are no pending or, to Purchaser's Knowledge,
threatened disputes or controversies between Purchaser and any Regulatory
Authority that,

A/75499905.9
27
 

--------------------------------------------------------------------------------




individually or in the aggregate, would be reasonably expected to have a
Material Adverse Effect with respect to Purchaser.
(b)Neither Purchaser nor any of its Affiliates have received any indication from
any Regulatory Authority, including in connection with such agency's or
authority's review of a previously-announced business acquisition, sale or other
strategic transaction, that such agency would oppose or refuse to grant the
Regulatory Approval.
(c)Purchaser is, and on a pro forma basis giving effect to the P&A Transaction
and any other acquisitions or other transactions pending as of the date hereof
or entered into prior to the Closing, will be, (i) at least “well capitalized”
(as that term is defined at 12 C.F.R. 5.39(d)(11) or the relevant regulation of
Purchaser's primary federal bank regulator), and (ii) in compliance with all
capital requirements, standards and ratios required by each state or federal
bank regulator with jurisdiction over Purchaser, including any such higher
requirement, standard or ratio as shall apply to institutions engaging in the
acquisition of insured institution deposits, assets or branches, and no such
regulator is likely to, or has indicated that it may, condition the Regulatory
Approval upon an increase in Purchaser's capital or compliance with any capital
requirement, standard or ratio.
(d)Each of the subsidiaries or Affiliates of Purchaser that is an insured
depository institution was rated “Satisfactory” or “Outstanding” for performance
under the CRA following its most recent CRA performance examination by a
Regulatory Authority. Purchaser has neither been informed that its current
rating will or may be lowered in connection with a pending or future examination
for CRA performance nor does it have Knowledge of the existence of any fact or
circumstance or set of facts or circumstances that could reasonably be expected
to result in Purchaser having its current rating lowered.
6.5Litigation and Undisclosed Liabilities. There are no actions, suits or
proceedings pending or, to Purchaser's Knowledge, threatened against Purchaser,
or obligations or liabilities (whether or not accrued, contingent or otherwise)
or, to Purchaser's Knowledge, facts or circumstances that could reasonably be
expected to result in any claims against or obligations or liabilities of
Purchaser that, individually or in the aggregate, would have a Material Adverse
Effect with respect to Purchaser.
6.6Funds to be Available. Purchaser's ability to consummate the transactions
contemplated by this Agreement is not contingent on raising any equity capital,
obtaining financing therefor, consent of any lender or any other matter relating
to funding the P&A Transaction.
6.7Brokers' Fees. Purchaser has not employed any broker or finder or incurred
any liability for any brokerage fees, commissions or finders' fees in connection
with the transactions contemplated by this Agreement, except for fees and
commissions for which Purchaser shall be solely liable.

A/75499905.9
28
 

--------------------------------------------------------------------------------




ARTICLE 7
COVENANTS OF THE PARTIES
7.1Activity in the Ordinary Course. From the date of this Agreement until the
earlier of the Closing Date and the date on which the Agreement is terminated
pursuant to Article 10, except (i) as may be required by a Regulatory Authority
or applicable law or (ii) as contemplated hereby, Seller will (a) with respect
to the Purchased Assets, the Assumed Liabilities and the Transferred Activities,
use its commercially reasonable best efforts to preserve its business
relationships with its customers and employees, (b) preserve the Purchased
Assets, the Assumed Liabilities and the Transferred Activities in all material
respects in the ordinary course of business and (c) not, without the prior
written consent of Purchaser (such consent not to be unreasonably withheld,
conditioned or delayed):
(i)
except as required by a Benefit Plan or by contractual commitments outstanding
on the date hereof, increase or agree to increase the salary, benefits or
incentive compensation of any Unit Employee other than as generally applicable
to Seller employees having similar rank or duties, or pay or agree to pay any
uncommitted bonus to any Unit Employee other than (A) incentive compensation
granted in the ordinary course of business; (B) in accordance with Seller's past
practices in the ordinary course of business with respect to annual performance
reviews and related adjustments of base salaries of not more than 3.0% for any
Unit Employee and payment of annual bonuses to key employees and (C)
implementation of a retention/severance plan for employees deemed by Seller to
be critical to the pre-closing success of the Transferred activities in
accordance with Section 8.6(e) hereof, which, in case of (A), (B) and (C), shall
be the obligation of Seller and for which Purchaser shall have no
responsibility.

(ii)
materially increase the number of persons employed in the Transferred Activities
or terminate any of the Unit Employees (other than for cause or in the ordinary
course of business in accordance with Seller's personnel policies and practices
in effect as of the date hereof);

(iii)
except as required by a Benefit Plan or by contractual commitments outstanding
on the date hereof, establish, adopt, enter into or materially amend any plan,
agreement or arrangement that provides incentive compensation, bonus or
commissions exclusively for the benefit of the Unit Employees other than in the
ordinary course of Seller's business;

(iv)
sell, transfer, assign, encumber or otherwise dispose of or enter into any
contract, agreement or understanding to sell, transfer, assign, encumber or
dispose of any Purchased Asset or Deposit existing on the date hereof;

(v)
except pursuant to the request of the applicable obligor, sell, transfer,
assign, encumber or otherwise dispose of or enter into any contract,


A/75499905.9
29
 

--------------------------------------------------------------------------------




agreement or understanding to sell, transfer, assign, encumber or dispose of any
Purchased Loan;
(vi)
amend, modify or extend any Purchased Loan except in the ordinary course of
business consistent with Seller's past practice and reasonably prudent banking
standards;

(vii)
amend, waive, modify in any material respect or consent to the termination of
any Assumed Contract, or amend, waive, modify or consent to the termination of
Seller's rights thereunder;

(viii)
enter into any contract in connection with the Transferred Activities or the
Purchased Assets other than in the ordinary course of business;

(ix)
establish or price Deposits other than in a manner consistent with Seller's
deposit pricing policies in effect as of the date hereof;

(x)
introduce new products or market promotions relating to the Transferred Assets
or the Deposits or targeted customers of the Transferred Activities other than
in the ordinary course of business;

(xi)
release, compromise or waive any material claim or right that is part of the
Purchased Assets or the Assumed Liabilities;

(xii)
take or permit its Affiliates to take, any action impairing Purchaser's rights
or obligations in respect of any Deposit, Purchased Asset or Assumed Liability;

(xiii)
knowingly take any action that would reasonably be expected to (A) adversely
affect the ability of Purchaser to obtain the Regulatory Approval, (B) adversely
affect the ability of any party hereto to obtain the any consent required
pursuant to this Agreement, or (C) result in the failure of the conditions set
forth in Section 9.1(c) or (D) resulting in any of the covenants or conditions
to the transactions contemplated hereby may not be satisfied; or

(xiv)
solicit, agree with, or commit to, any Person to do any of the things described
in clauses (i) through (xiii) above except as contemplated hereby.

7.2Access and Confidentiality. (a) From the date hereof until the earlier of the
Closing Date and the date on which the Agreement is terminated pursuant to
Article 10, Seller shall afford to Purchaser and its officers and authorized
agents and representatives reasonable access during normal business hours to the
properties, books, records, contracts, documents, files and other information of
the Transferred Activities relating to the Purchased Assets, the Assumed
Liabilities and the Unit Employees. Any investigation pursuant to this Section
7.2(a) shall be conducted in such manner as not to interfere unreasonably with
the conduct of the Transferred Activities or Seller's other businesses.
Notwithstanding the foregoing, Seller shall not be

A/75499905.9
30
 

--------------------------------------------------------------------------------




required to provide access to or disclose information where such access or
disclosure would contravene any law, rule, regulation, order, judgment, decree,
or binding agreement entered into and disclosed to Purchaser prior to the date
of this Agreement. Seller and Purchaser shall use commercially reasonable best
efforts to make appropriate substitute disclosure arrangements under
circumstances in which the restrictions of the preceding sentence apply.
(b)Purchaser shall hold, and shall cause its respective directors, officers,
employees, agents, consultants and advisors to hold, in strict confidence,
except to the extent necessary to discharge obligations pursuant to Section 7.3
or unless compelled to disclose by judicial or administrative process all
non-public records, books, contracts, instruments, computer data and other data
and information (collectively, “Information”) concerning the Transferred
Activities or the other businesses of Seller and its Affiliates (or, if required
under a contract with a third party, such third party) furnished to Purchaser by
Seller, its Affiliates or their respective representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(i) previously known by such party on a non-confidential basis, (ii) in the
public domain through no fault of such party or (iii) later lawfully acquired
from other sources by the party to which it was furnished), and Purchaser shall
not release or disclose such Information to any other person, except its
auditors and attorneys (after informing the foregoing of the confidential nature
of the Information released or disclosed thereto, and on the understanding that
Purchaser shall be responsible for any release or disclosure of such Information
by such auditors or attorneys that would violate this Agreement if Purchaser
made such release or disclosure) and to any Regulatory Authority to the extent
required to obtain the Regulatory Approval (and after taking all steps necessary
to secure confidential treatment for such information).
7.3Regulatory Approval. (a) As soon as practicable and in no event later than
thirty (30) calendar days after the date of this Agreement, Purchaser shall
prepare and file any applications, notices and filings required in order to
obtain the Regulatory Approval. Purchaser shall use commercially reasonable best
efforts to promptly take, or cause to be taken, all actions, and do, or cause to
be done, all things necessary, proper or advisable under this Agreement and
applicable laws and regulations to obtain such approval as promptly as
reasonably practicable in order to permit the Closing to occur as promptly as
practicable but in no event later than the End Date. Purchaser and Seller shall
cooperate with each other in connection with obtaining the Regulatory Approval,
which cooperation shall include the furnishing of any information and any
reasonable undertaking or commitments that may be required to obtain the
Regulatory Approval.
(b)In furtherance and not in limitation of the covenants of Purchaser contained
in Section 7.3(a), Purchaser shall take all commercially reasonable actions
necessary to (i) avoid the entry of, or to have vacated, lifted, reversed or
overturned any Order that would restrain, prevent or delay the Closing on or
before the End Date, (ii) avoid or eliminate all impediments under any
applicable law so as to enable the Closing to occur as soon as possible (and in
any event no later than the End Date) and (iii) promptly advise Seller of any
communication received from any Regulatory Authority that Purchaser could
reasonably construe to suggest that receipt of Regulatory Approval will not be
forthcoming. If any Regulatory Authority shall require the modification of any
of the terms and provisions of this Agreement as a condition to granting the
Regulatory Approval, the parties hereto will negotiate in good faith and use
commercially reasonable efforts to seek a mutually agreeable adjustment to the
terms of the transaction contemplated hereby, such agreement not to be
unreasonably withheld, conditioned or delayed.

A/75499905.9
31
 

--------------------------------------------------------------------------------




7.4Consents. Seller and Purchaser agree to use their respective commercially
reasonable best efforts to obtain from the counterparties under the Assumed
Contracts set forth on Section 7.4 of the Seller Disclosure Schedule, any
required consents to such assignment or transfer to Purchaser on the Closing
Date, and the parties shall cooperate in good faith with each other in such
efforts; provided that, if any such consent is not obtained notwithstanding the
parties' use of commercially reasonable best efforts as required hereunder, the
parties shall negotiate in good faith and Seller and Purchaser shall use
commercially reasonable best efforts to make alternative arrangements that
provide Purchaser, to the maximum extent reasonably possible, the benefits and
burdens of the properties subject to the Assumed Contracts in a manner that does
not violate the applicable Assumed Contract (for the same cost as would have
applied if the relevant consent had been obtained).
7.5Efforts to Consummate; Further Assurances.
(a)Purchaser and Seller agree to use commercially reasonable best efforts to
satisfy or cause to be satisfied as soon as practicable their respective
obligations hereunder and the conditions precedent to the Closing.
(b)From time to time following the Closing, at Purchaser's request, Seller will
duly execute and deliver such assignments, bills of sale, deeds, acknowledgments
and other instruments of conveyance and transfer as shall be necessary or
appropriate to vest in Purchaser the full legal and equitable title to the
Purchased Assets and Assumed Liabilities as contemplated by this Agreement.
(c)Subject to Section 4.3, on and after the Closing Date, each party will
promptly deliver to the other all mail and other communications properly
addressable or deliverable to the other as a consequence of the P&A Transaction,
and without limitation of the foregoing, on and after the Closing Date, Seller
shall promptly forward any mail, communications or other material relating to
the Deposits or the Purchased Assets transferred on the Closing Date, including
that portion of any IRS “B” tapes that relates to such Deposits, to such
employees of Purchaser at such addresses as may from time to time be specified
by Purchaser in writing.
(d)Prior to the Closing Date, each of the parties hereto shall promptly advise
the other party of any change or event that, individually or in the aggregate,
would reasonably be expected to cause or constitute a breach in any material
respect of any of its representations, warranties or covenants contained herein;
provided, however, that a failure to comply with this Section 7.5(d) shall not
be the basis for any assertion that any condition to any obligation of any party
hereto to consummate the transactions contemplated by this Agreement has not
been satisfied or that any right to terminate this Agreement has arisen, unless
the underlying breach contemplated hereby independent gives rise to such failure
of satisfaction or right.
7.6Notices. As promptly as practicable after the Closing, Purchaser will (a)
notify all persons whose Deposits are transferred under this Agreement of the
consummation of the transactions contemplated by this Agreement, and (b) provide
all appropriate notices to any Regulatory Authorities required as a result of
the consummation of such transactions.

A/75499905.9
32
 

--------------------------------------------------------------------------------




7.7Non-Competition; Non-Solicitation. (a) Seller will not, and shall cause its
Affiliates (collectively, for purposes of this Section 7.7(a), the “Restricted
Entities”) not to, directly or indirectly, for a period of four (4) years
following the Closing Date within the State of California and for a period of
two (2) years following the Closing Date in any other states in which any of the
holders of Deposits or CDARS CDs or their respective property managers or
association managers are located as of the Closing Date, (i) engage in the
Transferred Activities; (ii) offer, directly or indirectly, a package of
services substantially similar to the Transferred Activities targeted
specifically at or to community associations, condominium associations, home
owners associations or the managers of such associations; or (iii) use any
confidential information obtained through Seller's acquisition or ownership of
the Transferred Activities to (A) provide deposit, lock box or cash management
services, or (B) terminate or reduce their Transferred Activities relationships
with Purchaser; provided, however, that the Restricted Entities may do each of
the following without any Restricted Entity being deemed to be in violation of
this Section 7.7(a):
(1)own or hold up to 10% of the outstanding securities of any entity whose
securities are listed and traded on a nationally recognized securities exchange
or market that is engaged in the Transferred Activities (provided that the
Restricted Entities otherwise do not control the business or affairs of such
entity) or hold or exercise rights of ownership with respect to any security in
a fiduciary capacity or otherwise for the benefit of a third party not
affiliated with any Restricted Entity
(2)continue to engage in any Transferred Activities previously conducted by a
Person with whom a Restricted Entity becomes affiliated as a result of any
merger, consolidation, amalgamation business combination, stock sale or
purchase, sale or purchase of assets or businesses or like strategic
transaction; provided that, in the case of an acquisition of an entity or an
equity interest therein, or of assets or a business, by a Restricted Entity, the
primary purpose of the transaction is other than providing a means for a
Restricted Entity to re-enter the Transferred Activities; or
(3)continue to provide banking services, including deposit, lock box, lending
and cash management services, to the customers identified on Section 7.7(a) of
the Seller Disclosure Schedule.
(b)For a period of four (4) years following the Closing Date, Seller will not,
and shall cause its Affiliates not to, solicit for employment any Accepting
Employee; provided, however, that nothing in this Section 7.7(b) shall be deemed
to prohibit Seller or its Affiliates from making solicitations not specifically
targeted at Accepting Employees (including job announcements in newspapers and
industry publications or on the Internet).
(c)For a period of four (4) years following the Closing Date, Seller and its
Affiliates shall not, directly or indirectly, (i) use any information regarding
the Transferred Activities in their possession, including as part of the books
and records that are retained by Seller, to solicit or engage in other efforts
directed to or targeted at any customer or customers of the Transferred
Activities with respect to the accepting deposits, liquidity or cash management
or lending products or services or (ii) use such information to take any other
actions that are designed to induce any customer of the Transferred Activities
to transfer any portion of such customer's

A/75499905.9
33
 

--------------------------------------------------------------------------------




relationships with Purchaser with respect to the Transferred Activities to a
similar business of Seller or its Affiliates; provided that nothing in this
Section 7.7(c) shall be construed as limiting the ability of Seller to (x)
respond to unsolicited requests by customers of the Transferred Activities; or
(y) offer or continue to offer deposit, liquidity or cash management or lending
services or precuts that are similar to those comprising the Transferred
Activities except to the extent otherwise restricted in Section 7.7(c).
(d)If any part of this Section 7.7 is held by a court or other authority of
competent jurisdiction to be invalid or unenforceable, the parties agree that
the court or authority making such determination will have the power to reduce
the duration or scope of such provision or to delete specific words or phrases
as necessary (but only to the minimum extent necessary) to cause such provision
or part to be valid and enforceable. If such court or authority does not have
the legal authority to take the actions described in the preceding sentence, the
parties agree to negotiate in good faith a modified provision that would, in so
far as possible, reflect the original intent of this Section 7.7 without
violating applicable law.
(e)Each of Purchaser and Seller understands and acknowledges that (i) it would
be difficult to calculate damages to the Purchaser from any breach of Seller's
obligations under this Section 7.7, (ii) injury to Purchaser from any such
breach would be irreparable and impossible to measure and (iii) the remedy at
law for any breach or threatened breach of this Section 7.7 would therefore be
an inadequate remedy and, accordingly, Purchaser shall, in addition to all other
available remedies (including, without limitation, seeking such damages as
either can show it has sustained by reason of such breach and/or the exercise of
all other rights either has under this Agreement), be entitled to seek
injunctive relief, specific performance and other equitable remedies without the
necessity of showing actual damages or posting bond.
7.8Exclusive Dealing. During the period beginning on the date of this Agreement
to the earlier of the Closing Date or the termination of this Agreement, Seller
shall not, and shall not permit its Affiliates to, take any action to, directly
or indirectly, encourage, initiate or conduct discussions with any Person other
than Purchaser and its Affiliates and representatives concerning or in
contemplation of a sale of any of the Purchased Assets or assignment and
assumption of any of the Assumed Liabilities.
ARTICLE 8
TAXES AND EMPLOYEE MATTERS
8.1Tax Representations. Seller represents and warrants to Purchaser that, except
as set forth in Section 8.1 of the Seller Disclosure Schedule, all material Tax
Returns with respect to the Purchased Assets, the Assumed Liabilities or the
Transferred Activities that are required to be filed (taking into account any
extension of time within which to file) before the Closing Date have been or
will be duly and timely filed, and all material Taxes shown to be due on such
Tax Returns have been or will be timely paid in full.
8.2Proration of Taxes. For purposes of this Agreement, in the case of any
Straddle Period, (a) Property Taxes for the Pre-Closing Tax Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is

A/75499905.9
34
 

--------------------------------------------------------------------------------




the number of days during the Straddle Period that are in the Pre-Closing Tax
Period and the denominator of which is the number of days in the entire Straddle
Period, and (b) Taxes (other than Property Taxes) for the Pre-Closing Tax Period
shall be computed as if such taxable period ended as of the close of business on
the Closing Date.
8.3Sales and Transfer Taxes. Purchaser and Seller shall each be responsible for
the payment of fifty percent (50%) of all transfer, recording, documentary,
stamp, sales, use (including all bulk sales Taxes) and other similar Taxes and
fees (collectively, the “Transfer Taxes”), that are payable or that arise as a
result of the P&A Transaction, when due. Seller shall file any Tax Return that
is required to be filed in respect of Transfer Taxes described in this Section
8.3 when due, and Purchaser shall cooperate with respect thereto as necessary.
8.4Payment of Amount Due under Article 8. Any payment by Seller to Purchaser, or
to Seller from Purchaser, under this Article 8 (other than payments required by
Section 8.3) to the extent due at the Closing may be offset against any payment
due the other party at the Closing. All subsequent payments under this Article 8
shall be made as soon as determinable and shall be made as provided in Section
3.2(b) and bear interest from the date due to the date of payment at the Federal
Funds Rate.
8.5Assistance and Cooperation. After the Closing Date, each of Seller and
Purchaser shall:
(a)make available to the other and to any taxing authority as reasonably
requested all relevant information, records, and documents relating to Taxes
with respect to the Purchased Assets, the Assumed Liabilities, or the
Transferred Activities, including a list of all Deposits on which Seller is
backup withholding as of the Closing Date;
(b)provide timely notice to the other in writing of any pending or proposed Tax
audits (with copies of all relevant correspondence received from any taxing
authority in connection with any Tax audit or information request) or Tax
assessments with respect to the Purchased Assets, the Assumed Liabilities or the
Transferred Activities for taxable periods for which the other may have a
liability under this Agreement; and
(c)the party requesting assistance or cooperation shall bear the other party's
reasonable out-of-pocket expenses in complying with such request to the extent
that those expenses are attributable to fees and other costs of unaffiliated
third-party service providers.
8.6Employee Matters.
(a)Between the date hereof and the Closing Date, Seller (i) will not enter into
any employment agreements or arrangements with any of the Unit Employees without
Purchaser's written approval and (ii) will afford the Unit Employee reasonable
off-site time for training and orientation with and by Purchaser, to the extent
reasonably requested by Purchaser upon not less than one week's prior notice to
Seller; provided, however, that Purchaser shall bear the cost of any overtime
payable under applicable law as a result of such off-site training and
orientation, which shall be reimbursed to Seller at Closing. Seller will
continue to provide such employees all their then applicable employee health and
welfare benefits through the Closing Date.

A/75499905.9
35
 

--------------------------------------------------------------------------------




(b)No later than forty-five (45) calendar days following the date of this
Agreement, Purchaser shall make offers of employment to those Unit Employees
selected by Purchaser in its discretion, if any, who remain in good standing
with Seller and who are actively employed by Seller as of the Closing Date, or,
subject to Section 8.6(d), who are Leave Recipients. Purchaser shall provide
Seller with a list identifying such Unit Employees
(c)Those Unit Employees who have been made offers of employment shall be deemed
the “Identified Employees.” All offers to Identified Employees shall be for
employment subject to completion of the Closing and commencing on the Transfer
Date (subject to Section 8.6(d) below) (i) for a position which shall require
skills and have responsibilities generally similar to the Identified Employee's
position with Seller prior to the Closing Date, (ii) at base pay no less than
the Identified Employee's base pay with Seller on the Closing Date, (iii) with
the opportunity to participate in compensation and bonus plans provided by
Purchaser on substantially the same terms as those provided to similarly
situated employees of Purchaser, (iv) subject to Purchaser's ordinary course
pre-hire screening process, (v) with respect to any Identified Employees
employed by Seller on a term or temporary basis, without severance benefits for
termination upon conclusion of the term and (vi) in each case at a location no
greater than thirty-five (35) miles from the Identified Employee's current
location of employment.
(d)With respect to any Identified Employee to whom Purchaser makes an offer of
employment who is not actively at work on the Closing Date as a result of an
approved leave of absence (including military leave with reemployment rights
under federal law and leave under the Family and Medical Leave Act of 1993)
(collectively, the “Leave Recipients”), such offer of employment shall be
contingent on such Leave Recipient's return to active status within six (6)
months following the Closing Date or such longer period as may be required by
applicable Law and shall provide that such Identified Employee's employment with
Purchaser shall commence on the Transfer Date, if ever.
(e)Seller will use reasonable efforts to retain the Unit Employees through the
Transfer Date in their positions with Seller and to enable Purchaser to make
offers to and hire the Unit Employees, including (A) providing as needed, in
Seller's sole discretion and at Seller's cost, retention bonuses to Unit
Employees; (B) performing its obligations under Section 8.6(a) and (C) not
soliciting or approving transfers of any Unit Employees to other positions with
Seller outside of the Transferred Activities during the period from the date of
this Agreement to the Transfer Date. Effective on the Transfer Date, Seller
shall terminate the employment of each Accepting Employee. Further, Seller shall
not offer any severance to any Identified Employee who declines Purchaser's
offer of employment unless the offer was not for a comparable position as
described in Section 8.6(c). Each Identified Employee who accepts employment
with Purchaser, who has satisfactorily completed Purchaser's ordinary course
employee pre-hire process and who, in the case of a Leave Recipient, satisfies
the condition for employment set forth in Section 8.6(d) shall be deemed an
“Accepting Employee” for purposes hereof. Seller agrees that it will reasonably
cooperate with Purchaser and its Affiliates with respect to the transition of
Accepting Employees. Purchaser shall have no obligation with respect to any Unit
Employees or other employees of Seller or its Affiliates other than Accepting
Employees, and then only to the extent arising from Purchaser's actual
employment of such Accepting Employees on or after the Transfer Date.

A/75499905.9
36
 

--------------------------------------------------------------------------------




(f)Except to the extent necessary to avoid duplication of benefits, Purchaser
shall give each Accepting Employee credit for prior service as an employee of
Seller for purposes of eligibility and vesting (but not for purposes of
eligibility, vesting or defined benefit pension accruals under any defined
benefit plan or retiree medical plan) under Purchaser's Benefit Plans to which
such Accepting Employee may be eligible to participate. Purchaser shall waive,
with respect to Accepting Employees, any pre-existing condition exclusion for
participation in its medical, dental and vision benefit plans to the extent such
Accepting Employees may be eligible to participate.
(g)Purchaser shall assume responsibility and liability for accrued but unused
vacation time with respect to the Accepting Employees through the Transfer Date;
provided that such assumed vacation time shall not exceed two (2) weeks with
respect to any Accepting Employee (such assumed vacation time, the “Assumed
Vacation Days”). Purchaser shall credit the applicable Assumed Vacation Days to
each Accepting Employee as of the Transfer Date as an initial vacation time
balance and such vacation time shall be treated in accordance with the
applicable policies of Purchaser (which policies shall permit Accepting
Employees to carry over up to ten vacation days into a subsequent calendar
year). Seller shall determine the accrued liability associated with the Assumed
Vacation Days (such liability, the “Assumed Vacation Accrual”). As of the
Transfer Date, Seller shall pay each Accepting Employee for any earned, but
unused, vacation days in excess of the applicable Assumed Vacation Days in
accordance with the applicable policies of Seller as in effect as of the
Transfer Date, and no such liabilities shall be assumed by or shall become the
obligation of Purchaser.
(h)Seller shall have the sole responsibility for providing COBRA coverage and
otherwise complying with the continuation coverage requirements under COBRA with
respect to qualifying events (as defined by COBRA) for Unit Employees. Seller
shall pay in accordance with Seller's policies and Benefit plans, to each
Accepting Employee any payments owed, including bonus payments, retirement plan
payments, and accrued vacation hours.
(i)Purchaser shall not be obligated to assume, continue or maintain any of
Seller's Benefit Plans. No assets or liabilities of any of Seller's Benefit
Plans shall be transferred to, or assumed by, Purchaser or any of its Benefit
Plans. Seller shall be solely responsible for funding and/or paying any benefits
under any of Seller's Benefit Plans, including any termination benefits and
other employee entitlements accrued under such plans by or attributable to
employees (or former employees) of Seller.
(j)Except as provided in this subsection, all employment records of the Unit
Employees relating to their employment with Seller will be retained by Seller;
provided, however, that prior to the Closing (and for a reasonable time
thereafter as may be necessary, but not less than 60 days), Seller shall grant
reasonable access by Purchaser to such records for the limited purpose of
evaluating Unit Employees for employment with Purchaser, subject to Seller
personnel policies and applicable Laws related to the disclosure of personnel
files. Seller shall deliver to Purchaser an electronic employment record for
each Accepting Employee in the form of, and containing the information specified
in, Section 5.14(a) of Seller Disclosure Schedule and such other information may
be reasonably requested by Purchaser. Seller will retain all other employment
records of the Accepting Employees.

A/75499905.9
37
 

--------------------------------------------------------------------------------




(k)Seller shall be responsible for providing or discharging any and all
notifications, benefits, and liabilities under the Worker Adjustment and
Retraining Notification Act (“WARN”) or any other applicable law relating to
plant Merger Closings, mass layoffs, or employee separations or severance pay
that are required to be provided as a result of the transactions contemplated by
this Agreement.
(l)No Third-Party Rights. Nothing in this Agreement shall be construed to grant
any rights to any Unit Employee or Accepting Employee, and no Unit Employee or
Accepting Employee shall have any right to continued employment by, or to
receive any payments or benefits from, Purchaser or Seller or their respective
Affiliates or through any Benefit Plan. This Agreement shall not limit
Purchaser's or Purchaser's Affiliate's ability or right to amend or terminate
any Benefit Plan or compensation plan or program of Purchaser or its Affiliates
and nothing contained herein shall be construed as an amendment to or
modification of any such plan or program. This Section 8.6 shall be binding upon
and inure solely to the benefit of each party to this Agreement, and nothing in
this Section 8.6, express or implied, is intended to confer upon any other
Person, including any current or former director, officer or employee of Seller
or any of its Affiliates, any rights or remedies of any nature whatsoever under
or by reason of this Section 8.6.
ARTICLE 9
CONDITIONS TO CLOSING
9.1Conditions to Obligations of Purchaser. Unless waived in writing by
Purchaser, the obligation of Purchaser to consummate the P&A Transaction is
conditioned upon satisfaction of each of the following conditions:
(a)Regulatory Approval. The Regulatory Approval shall have been obtained and
shall remain in full force and effect, and all waiting periods applicable to the
consummation of the P&A Transaction shall have expired or been terminated.
(b)Orders. No court or Regulatory Authority of competent jurisdiction shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
judgment, decree, injunction or other order (whether temporary, preliminary or
permanent) (any of the foregoing, an “Order”) that is in effect and that
prohibits or makes illegal the consummation of the P&A Transaction.
(c)Representations and Warranties. Each of the representations and warranties of
Seller contained in this Agreement qualified by Material Adverse Effect shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though such representations and warranties were made at and as of the Closing
Date (except that representations and warranties as of a specified date need
only be true on and as of such specified date); and (ii) each of the other
representations and warranties of Seller contained in this Agreement shall be
true and correct as of the date of this Agreement and as of the Closing Date as
though such representations and warranties were made at and as of the Closing
Date (except that representations and warranties as of a specified date need
only be true on and as of such specified date), except, in the case of this
clause (ii), where the failure of such representations

A/75499905.9
38
 

--------------------------------------------------------------------------------




and warranties to be true would not, individually or in the aggregate, have a
Material Adverse Effect with respect to Seller (such representations and
warranties to be read for the purpose of 9.2(c)(ii) without reference to any
qualification set forth therein relating to “materiality” or Material Adverse
Effect”); provided however that (iii) the foregoing notwithstanding, each of the
representations and warranties of Seller contained in Sections 5.1, 5.2(a), 5.17
and 5.18 of this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing Date as though such representations and
warranties were made at and as of the Closing Date (except that representations
and warranties as of a specified date need only be true on and as of such
specified date) in all respects.
(d)Covenants and Other Agreements. On or prior to the Closing Date, Seller shall
have performed its covenants and agreements herein to be performed on or prior
to the Closing Date in all material respects.
(e)Seller Officers' Certificate. Purchaser shall have received at the Closing a
certificate dated as of the Closing Date and executed on behalf of Seller by the
Chief Executive Officer, the Chief Financial Officer, the President or any
Executive Vice President or Senior Vice President of Seller as to the
satisfaction of the conditions set forth in Sections 9.1(c) and 9.1(d).
(f)Conversion Testing. The results of data processing conversion testing shall
be reasonably acceptable to Purchaser, allowing Purchaser to conclude, in its
reasonable discretion, that the parties will complete the data processing
conversion within the period specified in Section 4.8(a).
9.2Conditions to Obligations of Seller. Unless waived in writing by Seller, the
obligation of Seller to consummate the P&A Transaction is conditioned upon
satisfaction of each of the following conditions:
(a)Regulatory Approval. The Regulatory Approval shall have been obtained, and
shall remain in full force and effect, and all waiting periods applicable to the
consummation of the P&A Transaction shall have expired or been terminated.
(b)Orders. No Order shall be in effect that prohibits or makes illegal the
consummation of the P&A Transaction.
(c)Representations and Warranties. (i) Each of the representations and
warranties of Purchaser contained in this Agreement qualified by Material
Adverse Effect shall be true and correct as of the date of this Agreement and as
of the Closing Date as though such representations and warranties were made at
and as of the Closing Date (except that representations and warranties as of a
specified date need only be true on and as of such specified date); and (ii)
each of the other representations and warranties of Purchaser contained in this
Agreement shall be true and correct as of the date of this Agreement and as of
the Closing Date as though such representations and warranties were made at and
as of the Closing Date (except that representations and warranties as of a
specified date need only be true on and as of such specified date), except, in
the case of this clause (ii), where the failure of such representations and
warranties to be true would not, individually or in the aggregate, have a
Material Adverse Effect with respect to Purchaser.

A/75499905.9
39
 

--------------------------------------------------------------------------------




(d)Covenants and Other Agreements. Purchaser shall have performed its covenants
and agreements herein on or prior to the Closing Date in all material respects.
(e)Purchaser Officers' Certificate. Seller shall have received at the Closing a
certificate dated as of the Closing Date and executed on behalf of Purchaser by
the Chief Executive Officer, the Chief Financial Officer, the President or any
Executive Vice President or Senior Vice President of Purchaser as to the
satisfaction of the conditions set forth in Sections 9.2(c) and 9.2(d).
ARTICLE 10
TERMINATION
10.1Termination. This Agreement may be terminated at any time prior to the
Closing Date:
(a)by the mutual written agreement of Purchaser and Seller;
(b)by Purchaser if (i) at the time of such termination any of the
representations and warranties of Seller contained in this Agreement shall not
be true and correct to the extent that the condition set forth in Section 9.1(c)
cannot be satisfied, or (ii) there shall have been any material breach of any
covenant, agreement or obligation of Seller hereunder to the extent that the
condition set forth in Section 9.1(d) cannot be satisfied, and, in the case of
(i) or (ii), such breach or failure is not or cannot be remedied by Seller
within thirty (30) calendar days after receipt of notice in writing from
Purchaser specifying the nature of such breach or failure and requesting that it
be remedied; provided that Purchaser may not terminate this Agreement based upon
the failure of the conditions set forth in Section 9.1(c) or Section 9.1(d) to
be satisfied if such failure was caused by Purchaser's breach of this Agreement
or failure to act in good faith or Purchaser's or any of its representatives'
failure to use commercially reasonable best efforts to cause the Closing to
occur;
(c)by Seller, if (i) at the time of such termination any of the representations
and warranties of Purchaser contained in this Agreement shall not be true and
correct to the extent that the condition set forth in Section 9.2(c) cannot be
satisfied, or (ii) there shall have been any breach of any covenant, agreement
or obligation of Purchaser hereunder to the extent that the condition set forth
in Section 9.2(d) cannot be satisfied, and, in the case of (i) or (ii), such
breach or failure is not or cannot be remedied by Purchaser within thirty (30)
calendar days after receipt of notice in writing from Seller specifying the
nature of such breach or failure and requesting that it be remedied; provided
that Seller may not terminate this Agreement based upon the failure of the
conditions set forth in Section 9.2(c) or Section 9.2(d) to be satisfied if such
failure was caused by Seller's or any of its representatives' failure to act in
good faith or Seller's breach of this Agreement or failure to use commercially
reasonable best efforts to cause the Closing to occur;
(d)by either Seller or Purchaser, in the event the Closing has not occurred by
October 25, 2013 (the “End Date”) unless the failure to so consummate is due to
a breach of this Agreement by the party seeking to terminate; or

A/75499905.9
40
 

--------------------------------------------------------------------------------




(e)by either Seller or Purchaser, if any Regulatory Authorities that must grant
the Regulatory Approval have denied approval of the P&A Transaction and such
denial has become final and non-appealable or an Order is in effect that
prohibits or makes illegal the consummation of the P&A Transaction, and such
Order is final and non-appealable.
10.2Effect of Termination.
(a)In the event of termination of this Agreement and abandonment of the
transactions contemplated hereby pursuant to Section 10.1, no party hereto (or
any of its directors, officers, employees, agents or Affiliates) shall have any
liability or further obligation to any other party, except as provided in
Section 7.2(b), Section 10.2(b) and (c), and Section 10.3, provided, however,
that neither Seller nor Purchaser shall be relieved or released from any
liabilities or damages arising out of any willful breach of this Agreement.
(b)If for any reason this Agreement is terminated, in consideration of its
access to and information regarding Seller's employees, Purchaser will not, and
shall cause its Affiliates not to, directly or indirectly, for a period of two
(2) years following the date of termination, solicit for employment any employee
of Seller whose primary responsibility is to support or manage the Transferred
Activities, provided, however, that nothing in this Section 10.2(b) shall be
deemed to prohibit Purchaser or its Affiliates from making solicitations not
specifically targeted at such employees (including job announcements in
newspapers and industry publications or on the Internet).
(c)If for any reason this Agreement is terminated, in consideration of its
access to and information regarding customers of the Transferred Activities,
Purchaser will not, and shall cause its Affiliates not to, directly or
indirectly, for a period of two (2) years following the date of termination, (i)
use any information regarding the Transferred Activities in their possession as
a result of the transactions contemplated by this Agreement, including as part
of the books and records that are retained by Purchaser, to solicit or engage in
other efforts directed to or targeted at any customer or customers of the
Transferred Activities with respect to the accepting deposits, liquidity or cash
management or lending products or services or (ii) use such information to take
any other actions that are designed to induce any customer of the Transferred
Activities to transfer any portion of such customer's relationships with Seller
with respect to the Transferred Activities to a similar business of Purchaser or
its Affiliates; provided, however, that nothing in this Section 10.2(c) shall be
construed as limiting the ability of Purchaser to (x) respond to unsolicited
requests by customers of the Transferred Activities; or (y) offer or continue to
offer deposit, liquidity or cash management or lending services or products that
are similar to those comprising the Transferred Activities except to the extent
otherwise restricted in this Section 10.2(c).
10.3Certain Expenses. If this Agreement is terminated pursuant to (i) Section
10.1(d) and at the time of such termination, Purchaser would not have been
entitled to terminate this Agreement pursuant to Section 10.1(b), (ii) Section
10.1(e), or (iii) Section 10.1(c) based on a breach of Section 7.3, provided
that such breach of Section 7.3 was not the result of the lack of full and
timely cooperation of Seller, then Purchaser shall promptly, but in no event
later than two Business Day after the date of any such termination, reimburse
Seller by wire transfer of same day funds for all out-of-pocket costs documented
by Seller to have been expended or

A/75499905.9
41
 

--------------------------------------------------------------------------------




incurred by it in connection with the transactions contemplated by this
Agreement, including, in respect of counsel and financial advisors (not
including employee time); provided that Purchaser shall not be required to
reimburse Seller more than $1,250,000.
ARTICLE 11
INDEMNIFICATION
11.1Indemnification. (a) Subject to Section 12.1, after the Closing, Seller
shall indemnify and hold harmless Purchaser and any Person directly or
indirectly controlling or controlled by Purchaser, and their respective
directors, officers, employees and agents, from and against any and all Losses
asserted against or incurred by Purchaser to the extent arising out of or
resulting from the following:
(i)
any breach of any representation or warranty made by Seller in this Agreement
(disregarding, in each case, for purposes of determining whether a breach has
occurred and the amount of any Loss, any qualification for “materiality,” “in
all material respects,” “Material Adverse Effect” or similar materiality
qualifications);

(ii)
any breach of any covenant or agreement to be performed by Seller pursuant to
this Agreement;

(iii)
any Excluded Taxes; or

(iv)
any Excluded Liability.

(b)Subject to Section 12.1, after the Closing, Purchaser shall indemnify and
hold harmless Seller and any Person directly or indirectly controlling or
controlled by Seller, and their respective directors, officers, employees and
agents from and against any and all Losses asserted against or incurred by
Seller to the extent arising out of or resulting from the following:
(i)
any breach of any representation or warranty made by Purchaser in this Agreement
(disregarding, in each case, for purposes of determining whether a breach has
occurred and the amount of any Loss, any qualification for “materiality,” “in
all material respects,” “Material Adverse Effect” or similar materiality
qualifications);

(ii)
any breach of any covenant or agreement to be performed by Purchaser pursuant to
this Agreement;

(iii)
the Assumed Liabilities or any legal action, administrative or judicial
proceeding, claim, penalty or liability arising out of Purchaser's operation
after the Closing of the Assets or the Transferred Activities; or

(iv)
Purchaser's misallocation of proceeds of CDARS CDs delivered by Seller to
Purchaser in accordance with Section 4.6, if any.


A/75499905.9
42
 

--------------------------------------------------------------------------------




(c)Third-Party Claims.
(i)
Each Person entitled to indemnification under this Article 11 (the “Indemnified
Person”) shall give notice to the Person required to provide indemnification
hereunder (the “Indemnifying Person”) promptly after such Indemnified Person (1)
receives notice of any claim, action, suit, proceeding or demand asserted by any
Person who is not a party (or a successor to a party) to this Agreement or (2)
subject to Section 11.1(d), has Knowledge of any other claim, event or matter as
to which indemnity may be sought (a “Third-Party Claim”), in either case
subclause (1) or (2), setting forth in reasonable detail the facts and
circumstances pertaining thereto and the basis for the Indemnified Person's
right to indemnification; provided that the failure of the Indemnified Person to
give notice as provided in this Section 11.1(c) shall not relieve any
Indemnifying Person of its obligations under this Article 11, except to the
extent that such failure prejudices such Indemnifying Person. Thereafter, the
Indemnified Person shall deliver to the Indemnifying Person copies of all
notices and documents (including court papers) received by the Indemnified
Person relating to the Third-Party Claim.

(ii)
The Indemnifying Person will have the right at any time to assume and thereafter
conduct the defense of the Third-Party Claim with counsel of its choice;
provided, however, that the Indemnifying Person will not consent to the entry of
any judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the Indemnified Person (not to be
unreasonably withheld, conditioned or delayed), unless the judgment or proposed
settlement (1) involves only the payment of money damages against which the
Indemnified Person is indemnified by the Indemnifying Person, (2) does not
impose an injunction or other equitable relief upon the Indemnified Person and
(3) does not involve a finding or admission of any violation of law or other
wrongdoing by the Indemnified Person. If the Indemnifying Person elects to
assume the defense of a Third-Party Claim, (A) the Indemnified Person will
cooperate in all reasonable respects with the Indemnifying Person and its
attorneys in such defense, and (B) the Indemnifying Person will not be liable to
the Indemnified Person for legal expenses subsequently incurred by the
Indemnified Person in connection with the defense thereof. Provided that an
Indemnified Person has given the Indemnifying Person notice of a Third-Party
Claim as required hereunder, if an Indemnifying Person declines to assume the
defense of the Third-Party Claim, the Indemnified Person may defend against the
Third-Party Claim in any manner it may reasonably deem appropriate, and the
Indemnifying Person shall be bound by any final determination with respect to
such Third-Party Claim; provided, however, that the Indemnified Person may not
agree to any settlement without the consent of the Indemnifying Person (not to
be unreasonably withheld, conditioned or delayed). Each party shall


A/75499905.9
43
 

--------------------------------------------------------------------------------




reasonably cooperate with the other parties by providing records and information
on a timely basis that are reasonably relevant to any Third-Party Claim, and
shall in good faith regularly consult with counsel for the other parties and
include such counsel in relevant conferences and proceedings to the extent
requested by such counsel.
(iii)
The parties shall cooperate with each other to obtain the benefits of any
insurance coverage for Third-Party Claims that may be in effect at the time a
Third-Party Claim is asserted, and, if any insurance carrier for Seller, any
Affiliate of Seller or Purchaser is obligated or agrees to defend any
Third-Party Claim, such defense shall be tendered to such insurance carrier and
the rights of the parties among themselves regarding the assumption and control
of such defense shall be subject to the reasonable requirements of such
insurance carrier. Nothing contained herein shall obligate any party to obtain
or continue after the Closing any insurance coverage for any period.

(iv)
Within ten (10) calendar days of determination of the amount of a Third
Party-Claim becoming non-appealable (whether as a result of procedural
exhaustion or lapse of time), the Indemnifying Person shall pay to the
Indemnified Person an amount equal to the Third-Party Claim by wire transfer of
immediately available funds to the bank account or accounts designated in
writing by the Indemnified Person not less than one (1) Business Day prior to
such payment.

(d)Direct Claims. If an Indemnified Person has a claim against an Indemnifying
Person under this Agreement that does not involve a Third-Party Claim being
asserted against or sought to be collected from such Indemnifying Person (a
“Direct Claim”), the Indemnified Person shall deliver notice of such Direct
Claim with reasonable promptness to the Indemnifying Person; provided that the
failure of the Indemnified Person to give notice as provided in this Section
11.1(d) shall not relieve any Indemnifying Person of its obligations under this
Article 11, except to the extent that such failure prejudices such Indemnifying
Person. Within ten (10) calendar days of the final determination of the amount
of the Direct Claim pursuant to the terms of this Section 11.1(d), the
Indemnifying Person shall pay to the Indemnified Person an amount equal to the
Direct Claim by wire transfer of immediately available funds to the bank account
or accounts designated in writing by the Indemnified Person not less than one
(1) Business Day prior to such payment.
(e)Notwithstanding anything to the contrary contained in this Agreement:
(i)
In no event shall an Indemnified Person be entitled to special, consequential,
incidental, exemplary or punitive damages or damages for lost profits or based
on any multiple in any action relating to the subject matter of this Agreement;
provided that the foregoing shall not limit the right of an Indemnified Person
to indemnification in accordance with this Article 11 with respect to a Loss
actually incurred in respect of any similar component of any Third-Party Claim.
No Indemnifying Person shall have


A/75499905.9
44
 

--------------------------------------------------------------------------------




any liability under this Article 11 for any Losses to the extent that the Losses
arose from or were exacerbated by any action taken directly or indirectly by any
Indemnified Person on or after the Closing Date. Any Indemnified Person that
becomes aware of a Loss for which it seeks indemnification under this Article 11
shall use commercially reasonable best efforts to mitigate the Loss, including
taking any actions reasonably requested by the Indemnifying Person; provided,
that the Indemnified Person shall not be required to incur any out-of-pocket
fees or expenses in connection with such mitigation. An Indemnifying Person
shall not be liable for any portion of a Loss to the extent that it is
attributable to the Indemnified Person's failure to use commercially reasonable
best efforts to mitigate. Seller and its Affiliates shall have no liability for
any Loss which would not have arisen but for any change in the accounting
policies, practices or procedures adopted by Purchaser or its Affiliates or for
any other act or omission by Purchaser or its Affiliates after the Closing Date.
(ii)
The amount of any Losses of any Indemnified Person under this Article 11 shall
be reduced by the amount, if any, received by the Indemnified Person from any
third party (including any insurance company or other insurance provider (such
amount being referred to herein as a “Third-Party Reimbursement”)) in respect of
the Losses suffered thereby. Any Indemnified Person having a claim under these
indemnification provisions shall use commercially reasonable best efforts to
recover under all Third-Party Reimbursement (including under applicable
insurance policies) so as to reduce the amount of any Losses hereunder. If,
after receipt by an Indemnified Person of any indemnification payment hereunder,
such Person receives or becomes entitled to receive a Third-Party Reimbursement
in respect of the same Losses (whether in whole or in part) for which
indemnification was made and such Third-Party Reimbursement was not taken into
account in assessing the amount of indemnification, then the Indemnified Person
shall promptly turn over all or the relevant portion of such Third-Party
Reimbursement to the Indemnifying Person up to the amount of the indemnification
paid pursuant hereto.

(f)Notwithstanding the foregoing, if a Third-Party Claim includes or would
reasonably be expected to include both a claim for Taxes that are Assumed
Liabilities pursuant to Section 2.2(a)(iii) (“Purchaser Taxes”) and a claim for
Taxes that are not Assumed Liabilities pursuant to Section 2.2(a)(iii) (“Seller
Taxes”), and such claim for Seller Taxes is not separable from such a claim for
Purchaser Taxes, Purchaser (if the claim for Purchaser Taxes exceeds or
reasonably would be expected to exceed in amount the claim for Seller Taxes) or
otherwise Seller (Seller or Purchaser, as the case may be, the “Controlling
Party”) shall be entitled to control the defense of such Third-Party Claim (such
Third-Party Claim, a “Tax Claim”). In such case, the other party (Seller or
Purchaser, as the case may be, the “Non-Controlling Party”) shall be entitled to
participate fully (at the Non-Controlling Party's sole expense) in the conduct
of such Tax Claim and the Controlling Party shall not settle such Tax Claim
without the consent of

A/75499905.9
45
 

--------------------------------------------------------------------------------




such Non-Controlling Party (which consent shall not be unreasonably withheld,
conditioned or delayed). The costs and expenses of conducting the defense of
such Tax Claim shall be reasonably apportioned based on the relative amounts of
the Tax Claim that are Seller Taxes and that are Purchaser Taxes.
(g)Except as otherwise required pursuant to a “determination” within the meaning
of Section 1313(a) of the Code (or any comparable provision of state, local or
foreign law), Seller, Purchaser, and their respective Affiliates shall treat any
and all payments under this Article 11 as an adjustment to the Purchase Price
for all Tax purposes.
11.2Exclusivity. After the Closing, except as expressly set forth in Sections
4.7 and 8.3, and except in the case of fraud or willful misconduct, this Article
11 will provide the exclusive remedy for any misrepresentation, breach of
warranty, covenant or other agreement or other claim arising out of this
Agreement or the transactions contemplated hereby; provided that it is
understood and agree that the foregoing shall not prevent a party from obtaining
non-monetary equitable remedy, including specific performance or injunctive
relief.
11.3Limitations on Indemnity. An Indemnifying Person shall have no liability to
an Indemnified Person for indemnification for any breach of any Loss pursuant to
Section 11.1 hereof (i) until the total of all Losses with respect to such
matters exceeds $100,000 in the aggregate (the “Loss Threshold”), at which point
an Indemnifying Person will be obligated to indemnify the Indemnified Person
from and against all such Losses relating back to the first dollar, and (ii)
provided that the obligation of Seller, as an Indemnifying Person, to indemnify
Indemnified Persons shall not exceed Four Million Dollars ($4,000,000) (the
“Cap”); provided, however, that the obligation of (A) Seller, as an Indemnifying
Person, to indemnify the Indemnified Persons pursuant to Section 11.1 hereof on
account of the breach by Seller of any representation and warranty made by
Seller pursuant to Sections 5.1 and 5.2 hereof, and (B) Purchaser, as an
Indemnifying Person, to indemnify the Indemnified Persons pursuant to Section
11.1 hereof on account of the breach by Purchaser of any representation and
warranty made by Purchaser pursuant to Sections 6.1 and 6.2 hereof, shall not be
subject to the Loss Threshold or the Cap; provided further that the obligation
of Seller, as an Indemnifying Person, to indemnify the Indemnified Persons
pursuant to Section 11.1(a)(iii) and Section 11.1(a)(iv) shall not be subject to
the Loss Threshold or the Cap; provided further that the obligation of
Purchaser, as an Indemnifying Person, to indemnify the Indemnified Persons
pursuant to Section 11.1(b)(iii) and Section 11.1(b)(iv) shall not be subject to
the Loss Threshold or the Cap.
ARTICLE 12
MISCELLANEOUS
12.1Survival. (a) All representations and warranties contained in this Agreement
or in any Schedule to this Agreement, or in any certificate, document or other
instrument delivered in connection with this Agreement, and the right to
commence any claim with respect thereto under this Agreement, shall terminate
and cease to be of further force and effect as of the date that is twenty-four
(24) months after the Closing Date, provided, however that the representations
and warranties set forth in Section 5.10 shall survive until the expiration of
applicable statute of limitations, and provided further that the representations
and warranties contained in Section 8.1

A/75499905.9
46
 

--------------------------------------------------------------------------------




shall survive until sixty (60) calendar days after the expiration of the
applicable statute of limitations, and thereafter neither party may claim any
Loss in relation to a breach thereof (each such specified period, the “Survival
Period”); provided, however, that the claims set forth in any claim for
indemnity duly made in accordance with the terms of Article 11 by an Indemnified
Person on or prior to the Survival Period shall survive until such claim is
finally resolved All covenants and agreements made by any party in this
Agreement shall survive until performed in full or the obligation to so perform
shall have expired.
(b)No claim based on any breach of any representation or warranty shall be valid
or made unless notice with respect thereto is given to the Indemnifying Person
in accordance with this Agreement.
12.2Assignment. Neither this Agreement nor any of the rights, interests or
obligations of either party may be assigned by either party hereto without the
prior written consent of the other party, and any purported assignment in
contravention of this Section 12.2 shall be void.
12.3Binding Effect. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
12.4Public Notice. From the date of this Agreement until the Closing, Seller and
Purchaser shall, and shall cause their respective Affiliates to, consult with
each other before issuing any press release or public statement or making any
other public disclosure (including any broad-based employee communication that
is reasonably likely to become the subject of public disclosure) related to this
Agreement and the transactions contemplated hereby and shall not issue any such
press release or public statement or make any other such public disclosure
without the prior written consent of Seller or Purchaser, as the case may be,
which shall not be unreasonably withheld, conditioned or delayed; provided,
however, that it is expressly agreed that no press release, public statement or
broad-based employee communication that is reasonably likely to become the
subject of public disclosure related to this Agreement shall be made by either
party until the earlier of (a) the first date of publication of notice that
Purchaser has filed an application seeking the Regulatory Approval or (b) the
date that Unit Employees are first notified of the transactions contemplated by
this Agreement; and provided, further, that nothing in this Section 12.4 shall
be deemed to prohibit Seller or Purchaser or any of their respective Affiliates
from providing a general overview of the transactions contemplated by this
Agreement to any Regulatory Authority charged with the supervision or regulation
of Seller or Purchaser, as applicable, or making any disclosure necessary, based
on the advice of outside counsel, in order to satisfy its disclosure obligations
imposed by applicable law or any self-regulatory organization or as necessary to
obtain the Regulatory Approval, after making reasonable efforts under the
circumstances to consult with the non-disclosing party prior to such disclosure.
12.5Notices. All notices, requests, demands, consents and other communications
given or required to be given under this Agreement and under the related
documents shall be in writing and delivered to the applicable party at the
address indicated below:

A/75499905.9
47
 

--------------------------------------------------------------------------------




If to Seller:
First Bank
 
135 N. Meramec
 
St. Louis, MO 63105
 
Attention:
Terrance M. McCarthy
 
 
Chairman, President and Chief Executive
 
 
Officer
 
Fax: (314)854-4690
 
 
 
With copies to:
First Bank
 
135 N. Meramec
 
St. Louis, MO 63105
 
Attention:
Peter D. Wimmer
 
 
Senior Vice President and General Counsel
 
Fax: (314)854-4617
 
 
 
and
 
 
 
 
 
 
Bryan Cave LLP
 
301 South College Street, Suite 3400
 
Charlotte, NC 28202
 
Attention:
B.T. Atkinson
 
Fax: (704)749-9354
 
 
 
If to Purchaser:
Union Bank, N.A.
 
400 California Street
 
San Francisco, California 94104
 
Attention: Todd H. Baker, EVP and
 
Strategy Director, Corporate Strategy & Development
 
Fax: (415) 765-2950
 
 
 
With copies to:
Union Bank, N.A.
 
445 South Figueroa Street, 12th Floor
 
MC G12-300 Los Angeles, CA 90071-1602
 
Attention: Mark T. Gillett, SVP and Senior Counsel
 
Fax: (213) 236-7575
and
 
 
 
Bingham McCutchen, LLP
 
Three Embarcadero Center
 
San Francisco, CA 94111
 
Attention: James M. Rockett
 
Fax: (415) 393-2286

or, as to each party at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 12.5. Any notices shall be in writing, including telegraphic or
facsimile communication, and may be sent by registered

A/75499905.9
48
 

--------------------------------------------------------------------------------




or certified mail, return receipt requested, postage prepaid, or by fax, or by
overnight delivery service. Notice shall be effective upon actual receipt
thereof.
12.6Expenses. Except as expressly provided otherwise in this Agreement, each
party shall bear any and all costs and expenses that it incurs, or that may be
incurred on its behalf, in connection with the preparation of this Agreement and
consummation of the transactions described herein, and the expenses, fees, and
costs necessary for any approvals of the appropriate Regulatory Authorities.
12.7Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of California
applicable to agreements made and entirely to be performed in such state and
without regard to its principles of conflict of laws. The parties hereto consent
to the exclusive jurisdiction of the courts of any federal or state court
sitting in San Francisco, California and agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in any such court.
12.8Waiver of Jury Trial. THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN
CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR
HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND
VOLUNTARILY, AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN OR AMONG THE
UNDERSIGNED PARTIES.
(a)In the event the jury trial waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.
(b)With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Dispute”) between or among the parties
arising out of or relating to this Agreement or any other document, instrument
or agreement between or among the undersigned parties related to this Agreement
will be resolved by a reference proceeding in California in accordance with the
provisions of Sections 638 et seq. of the California Code of Civil Procedure
(“CCP”), or their successor sections, which shall constitute the exclusive
remedy for the resolution of any Dispute, including whether the Dispute is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law and
consistent with this Agreement (the “Court”).
(c)The matters that shall not be subject to a reference are the following: (i)
nonjudicial foreclosure of any security interests in real or personal property,
(ii) exercise of self-help remedies (including, without limitation, set-off),
(iii) claims or disputes of a party related to or arising under this Agreement
(including but not limited to any claims or disputes relating the exercise of
any right to offset arising under such Agreement) (iv) appointment of a receiver
and

A/75499905.9
49
 

--------------------------------------------------------------------------------




(v) temporary, provisional or ancillary remedies (including, without limitation,
writs of attachment, writs of possession, temporary restraining orders or
preliminary injunctions). This Agreement does not limit the right of any party
to exercise or oppose any of the rights and remedies described in clauses (i)
and (ii) or to seek or oppose from a court of competent jurisdiction any of the
items described in clauses (iii), (iv) and (v). The exercise of, or opposition
to, any of those items does not waive the right of any party to a reference
pursuant to this Agreement.
(d)The referee shall be a retired Judge or Justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) calendar
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.
(e)The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) calendar days
after the date of selection of the referee, (ii) if practicable, try all issues
of law or fact within one hundred twenty (120) calendar days after the date of
the conference and (iii) report a statement of decision within twenty (20)
calendar days after the matter has been submitted for decision.
(f)The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party's failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) calendar days written notice, and all other
discovery shall be responded to within fifteen (15) calendar days after service.
All disputes relating to discovery which cannot be resolved by the parties shall
be submitted to the referee whose decision shall be final and binding.
(g)Except as expressly set forth in this Agreement, the referee shall determine
the manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee's power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.
(h)The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that

A/75499905.9
50
 

--------------------------------------------------------------------------------




will be binding on the parties and rule on any motion which would be authorized
in a court proceeding, including without limitation motions for summary judgment
or summary adjudication. The referee shall issue a decision at the close of the
reference proceeding which disposes of all claims of the parties that are the
subject of the reference. Pursuant to CCP § 644, such decision shall be entered
by the Court as a judgment or an order in the same manner as if the action had
been tried by the Court and any such decision will be final, binding and
conclusive. The parties reserve the right to appeal from the final judgment or
order or from any appealable decision or order entered by the referee. The
parties reserve the right to findings of fact, conclusions of laws, a written
statement of decision, and the right to move for a new trial or a different
judgment, which new trial, if granted, is also to be a reference proceeding
under this provision.
(i)If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between or among the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
(j)THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND CLAIMS
RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY
A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF ITS OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL
BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY
RELATED TO, THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS.
12.9Entire Agreement; Amendment. (a) This Agreement, together with the
Confidentiality Agreement between Seller and Purchaser, dated as of August 17,
2012, contains the entire understanding of and all agreements between the
parties hereto with respect to the subject matter hereof and supersedes any
prior or contemporaneous discussion, negotiation, term sheet, agreement,
understanding or arrangement, and there are no agreements, understandings,
representations or warranties between the parties other than those set forth or
referred to in this Agreement.
(b)This Agreement may not be amended or supplemented in any manner except by
mutual agreement of the parties and as set forth in a writing signed by the
parties hereto or their respective successors in interest. The waiver of any
beach of any provision under this Agreement by any party shall not be deemed to
be waiver of any preceding or subsequent breach under this Agreement. No such
waiver shall be effective unless in writing.
12.10Third-Party Beneficiaries. Except as expressly provided in Section 11.1,
this Agreement shall not benefit or create any right or cause of action in or on
behalf of any person other than Seller and Purchaser.

A/75499905.9
51
 

--------------------------------------------------------------------------------




12.11Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party (including by means of electronic
delivery of facsimile), it being understood that the parties need not sign the
same counterpart. Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing the original signature.
12.12Headings. The headings used in this Agreement are inserted for purposes of
convenience of reference only and shall not limit or define the meaning of any
provisions of this Agreement.
12.13Severability. If any provision of this Agreement, as applied to any party
or circumstance, shall be judged by a court of competent jurisdiction to be
void, invalid or unenforceable, the same shall in no way effect any other
provision of this Agreement, the application of any such provision and any other
circumstances or the validity or enforceability of the other provisions of this
Agreement.
12.14Interpretation. (a) For the purposes of this Agreement, (i) words in the
singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires, (ii)
the terms “hereof,” “herein” and “herewith” and words of similar import shall,
unless otherwise stated, be construed to refer to this Agreement as a whole
(including all of the Exhibits to this Agreement) and not to any particular
provision of this Agreement, and Article, Section, paragraph and Exhibit
references are to the Articles, Sections, paragraphs in and Exhibits to this
Agreement unless otherwise specified, (iii) the word “including” and words of
similar import when used in this Agreement shall mean “including without
limitation” unless the context otherwise requires or unless otherwise specified,
(iv) the word “or” shall not be exclusive, (v) all pronouns and any variations
thereof refer to the masculine, feminine or neuter, single or plural, as the
context may require and (vi) all references to any period of days shall be
deemed to be to the relevant number of calendar days unless otherwise specified.
(b)It is understood and agreed that the specification of any U.S. dollar amount
in the representations and warranties contained in this Agreement or the
inclusion of any specific item in the Seller Disclosure Schedule is not intended
to imply that such amounts or higher or lower amounts, or the items so included
or other items, are or are not material, and neither party shall use the fact of
the setting of such amounts or the fact of the inclusion of any such item in the
Seller Disclosure Schedule in any dispute or controversy between the parties as
to whether any obligation, item or matter not described in this Agreement or
included in the Seller Disclosure Schedule is or is not material for purposes of
this Agreement.
(c)This Agreement shall be construed without regard to any presumption or rule
requiring construction or interpretation against the party drafting or causing
any instrument to be drafted.

A/75499905.9
52
 

--------------------------------------------------------------------------------




12.15Specific Performance. The parties hereto agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof (and, more specifically, that irreparable damage would
likewise occur if the P&A Transaction was not consummated), and, accordingly,
that the parties shall be entitled, without the necessity of posting a bond or
other security, to an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof (including the parties' obligation to consummate the P&A Transaction,
subject to the terms and conditions of this Agreement).
[Remainder of page intentionally left blank]







A/75499905.9
53
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date and year first above written.


FIRST BANK
 
 
 
 
By:
/s/
 
Terrance M. McCarthy
 
Name:
Terrance M. McCarthy
 
Title:
Chairman
 
 
 
 
 
 
 
 
UNION BANK, N.A.
 
 
 
 
By:
/s/
 
Todd H. Baker
 
Name:
Todd H. Baker
 
Title:
Executive Vice President
 
 
 
Corporate Strategy & Development
 
 
 
 






A/75499905.9
[Signature Page - Purchase and Assumption Agreement]